Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 1 of 152 Page ID #:4019




          EXHIBIT 6
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 2 of 152 Page ID #:4020




                                                                 P000190
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 3 of 152 Page ID #:4021




                                                                 P000191
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 4 of 152 Page ID #:4022




                                                                 P000192
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 5 of 152 Page ID #:4023




                                                                 P000193
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 6 of 152 Page ID #:4024




                                                                 P000194
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 7 of 152 Page ID #:4025




                                                                 P000195
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 8 of 152 Page ID #:4026




          EXHIBIT 7
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 9 of 152 Page ID #:4027
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 10 of 152 Page ID #:4028
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 11 of 152 Page ID #:4029
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 12 of 152 Page ID #:4030
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 13 of 152 Page ID #:4031
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 14 of 152 Page ID #:4032
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 15 of 152 Page ID #:4033
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 16 of 152 Page ID #:4034
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 17 of 152 Page ID #:4035




           EXHIBIT 8
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 18 of 152 Page ID #:4036
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 19 of 152 Page ID #:4037
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 20 of 152 Page ID #:4038
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 21 of 152 Page ID #:4039
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 22 of 152 Page ID #:4040
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 23 of 152 Page ID #:4041




           EXHIBIT 9
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 24 of 152 Page ID #:4042


  1                         UNITED STATES DISTRICT COURT
  2                       CENTRAL DISTRICT OF CALIFORNIA
  3
  4     _____________________________
                                                    )
  5     OMAR ARNOLDO RIVERA MARTINEZ,)
        et al.,                                     )
  6                                                 )
                      Plaintiffs,                   )
  7                                                 )
               vs.                                  )No.
  8                                                 )5:18-cv-01125-R-GJS
        THE GEO GROUP, INC., et al., )
  9                                                 )
                      Defendants.                   )
 10     _____________________________)
 11
 12
 13                            DEPOSITION OF BARRY BELT
 14                                Ontario, California
 15                            Thursday, August 1, 2019
 16
 17
 18
 19
 20
 21
 22     Reported by:
        RENEE A. PACHECO, RPR, CLR
 23     CSR No. 11564
 24     Job No. 3464725
 25     PAGES 1 - 80

                                                                    Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 25 of 152 Page ID #:4043


  1             A   I did not.
  2             Q   Did you meet with your counsel to prepare for
  3     this deposition today?
  4             A   A week or two ago, three weeks; something like
  5     that.
  6             Q   For how long did you meet?
  7             A   Maybe 20 minutes if that.
  8             Q   And that was --
  9             A   Rough estimate.
 10             Q   And that was the only time you met?
 11             A   Yes.
 12             Q   Okay.    Did you speak to any witnesses or
 13     individuals involved in the incident that took place on
 14     June 12th, 2017?
 15             A   I did not.
 16             Q   Other than your attorney have you discussed
 17     this case with anyone else?
 18             A   No.
 19             Q   Okay.    So I'm going to start off just asking
 20     about your employment history.               Is GEO your current
 21     employer right now?
 22             A   It is.
 23             Q   And how long have you been with GEO?
 24             A   Since January of 2014.
 25             Q   And what is your current title?

                                                                  Page 10

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 26 of 152 Page ID #:4044


  1             A   Security threat groups investigator,

  2     intelligence investigator, and office of professional

  3     responsibility investigator.

  4             Q   And how long have you had these titles?

  5             A   Since July of 2016.

  6             Q   What happened was your title prior to that?

  7             A   I started with GEO as a shift lieutenant.

  8             Q   And you're a shift lieutenant until July of

  9     2016?

 10             A   There was a couple months in there where I did

 11     some classification work in intake of new detainees.

 12             Q   And since your employment with GEO have you

 13     only worked at the Adelanto Detention Facility?

 14             A   Yes.

 15             Q   And can you tell me a little bit about your

 16     responsibilities for your current job titles.            So

 17     security threat group, what are your responsibilities

 18     under that title?

 19             A   The safety and security of all persons on site,

 20     which would include staff, detainees, visitors, other

 21     court personnel attorneys, the investigation of threats

 22     between detainees and against staff and outside protest

 23     threats.

 24             Q   What about as investigator or does that overlap

 25     with your security threat group title?

                                                                   Page 11

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 27 of 152 Page ID #:4045


  1           A    No.

  2           Q    Can I have you turn to the second page.               Do you

  3     see the second paragraph?        Does that paragraph reference

  4     you as Lieutenant Belt?

  5           A    It does.

  6           Q    And do you do you see the third paragraph, it

  7     says that -- I will represent to you that this is a

  8     letter from a detainee's counsel saying that she tried

  9     to discuss a telephone block with you on her number.

 10                And in this letter she states that your

 11     department is within the facility is charged with

 12     authority and responsibility of placing blocks on

 13     detainee telephone accounts.

 14                Is that part of your job responsibilities

 15     currently?

 16           A    To some degree, yes.

 17           Q    And no one ever provided you with a copy of the

 18     letter prior to today?

 19           A    Not that I'm aware of, no.               In fact, I don't

 20     even recall those conversations.

 21           Q    I'm going to just play something very quickly.

 22                (Audio played.)

 23     BY MS. HAROOTUN:

 24           Q    Was that your voice?

 25           A    It appears to be.       And again, I have no

                                                                       Page 13

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 28 of 152 Page ID #:4046


  1     recollection of that call.

  2             Q   No recollection?       Okay.

  3             A   Absolutely none.

  4             Q   Okay.   And do you know -- you said that your

  5     department though has some responsibility over blocking

  6     telephone numbers.        Do you know why you weren't

  7     authorized to discuss a telephone blocking matter?

  8                 MS. AGUADO:     Objection; actually calls for

  9     speculation.

 10                 THE DEPONENT:      I don't know.          GEO policy.

 11     BY MS. HAROOTUN:

 12             Q   And do you know if GEO staff had the ability to

 13     block certain numbers at the facility?

 14             A   General staff.      Define that.

 15             Q   Well, which staff had the authority to block

 16     numbers at the facility?

 17             A   I am not aware of the full range.              I know that

 18     I do.

 19             Q   You have authority?

 20             A   Correct.   And then, because it's not our

 21     contract, it's managed by ICE and another company, there

 22     was a period of time, and I don't know when, I don't

 23     know the time frame, I don't know how many months it

 24     lasted, but we could not block any numbers locally.                   And

 25     then all of a sudden we were able to do it again.                   So I

                                                                       Page 14

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 29 of 152 Page ID #:4047


  1     don't know.       And I don't know the time frames because I

  2     didn't track those measures.

  3           Q    So you said at one point the facility was not

  4     able to block local numbers?

  5           A    Correct.

  6           Q    And currently the facility has the ability to

  7     block local numbers?

  8           A    Correct.     I don't know if it's all numbers or

  9     just select numbers.       I don't know the extent.       Again,

 10     it's not my contract.       It's not GEO's contract.

 11           Q    But based on your knowledge you know that it's

 12     local numbers that can be blocked?

 13                MS. AGUADO:     Misstates his testimony.

 14                THE DEPONENT:      Can you repeat the question.

 15     BY MS. HAROOTUN:

 16           Q    Based on your knowledge you know that local

 17     numbers can currently be blocked; correct?

 18           A    Yes.     There are numbers that can be blocked

 19     from -- locally from the facility.

 20           Q    Okay.     Is there any training or policy that the

 21     GEO Group has on this on the ability to block telephone

 22     numbers at Adelanto?

 23           A    Not that I'm aware of, no.

 24           Q    Do you know what the method is for blocking

 25     calls?

                                                                   Page 15

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 30 of 152 Page ID #:4048


  1           A     Yes.
  2           Q     How does one block a call?
  3           A     It -- the number appears on the screen,
  4     whatever number it happens to be.                   And it allows the
  5     user to either select block or the details of that
  6     particular number, which would include call history and
  7     things like that.        If a number is already blocked then
  8     the option would allow you to unblock it.
  9           Q     And under what circumstances is a GEO staff
 10     member permitted to block numbers at the facility?
 11           A     Again, I can't speak for regular staff.
 12           Q     Or what is -- under what circumstances are you
 13     permitted to block a number?
 14           A     Security threats to the facility or staff or
 15     detainees.
 16           Q     Do you know where the screen is that appears
 17     with the block -- that has the block numbers, you
 18     mentioned a screen before?
 19           A     It's within the program.                I'm not sure what
 20     you're asking.
 21           Q     You said there's a screen that appears with a
 22     number and the call history?
 23           A     It's all contained within the program that is
 24     managed by this other company, third-party company.
 25           Q     What's the name of that company?

                                                                     Page 16

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 31 of 152 Page ID #:4049


  1           A    Talton.

  2           Q    Okay.     And do you know what program it is?

  3           A    I don't.

  4           Q    So sorry.     Can I ask you again.             Under what

  5     circumstances would you be permitted to block calls to a

  6     certain number?

  7                MS. AGUADO:     Asked and answered, but go ahead

  8     and repeat.

  9                THE DEPONENT:      Under threats to the facility,

 10     staff members, or detainees.

 11     BY MS. HAROOTUN:

 12           Q    And what's an example of a threat to the

 13     facility staff member or detainee?

 14           A    Incoming calls stating specific threats or

 15     staff members receiving harassing phone numbers from a

 16     number that I would have access to.                  And certainly

 17     detainees sometimes write to me and want numbers blocked

 18     because they're getting harassed by a family member,

 19     ex-family member, significant other, whatever.

 20           Q    Is there any other circumstances where you

 21     would block a number that wouldn't be threat-related and

 22     also a request by a detainee?

 23           A    Under ICE direction.

 24           Q    Do you know under what circumstances typically

 25     ICE directs you to block a number?

                                                                        Page 17

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 32 of 152 Page ID #:4050


  1           Q     Where are those -- you said there's a screen,

  2     correct, where you see the blocking?

  3           A     Yes.

  4           Q     And where are those screens located in the

  5     facility?

  6           A     Generally in my office it looks much like that

  7     one there.

  8           Q     So just a regular computer and it's in your

  9     office?

 10           A     That's one location I can access it, yes.

 11           Q     Okay.   Is there any other location you can

 12     access?

 13           A     Anywhere within the facility I log in.

 14           Q     Okay.   And where are computers located in the

 15     facility?

 16           A     I don't know the host of them.          I'm not MIS.

 17           Q     Okay.   Do you know how detainees are given

 18     instructions on how to operate the phone system?

 19           A     My understanding is it's in their detainee

 20     handbook.

 21           Q     And have you ever seen copies of a sheet that

 22     detainees are asked to sign when they enter the facility

 23     that says they are not allowed to make three-way calls?

 24           A     I don't recall the sheet.          I know that it's

 25     explained that they cannot make three-way calls or

                                                                   Page 19

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 33 of 152 Page ID #:4051


  1     Go ahead.

  2                 THE DEPONENT:    I have no idea.

  3     BY MS. HAROOTUN:

  4             Q   And is it your understanding that there's some

  5     way for the facility to monitor whether a party on the

  6     other end of the line calls someone else?

  7             A   Yes.

  8             Q   Do you know how they monitor that?

  9             A   Yeah, I listen to the phone call.

 10             Q   So that's the only way you would find out?

 11             A   That's the only way I'm aware of.              I would

 12     listen to the connection of the other party on the line

 13     or the digits in the facilitator's phone being dialed

 14     into that other phone link.

 15             Q   What if the detainee was on a call with an

 16     attorney and the attorney conferenced in someone, would

 17     that call be monitored if the detainee was on a call

 18     with an attorney?

 19             A   We don't monitor attorney calls.

 20             Q   So if monitoring the call is the only way to

 21     know that someone is on a three-way call would there be

 22     no way of knowing that an attorney call was a conference

 23     call?

 24             A   From my position, correct.              Again I don't

 25     presume to know what Talton does with their business.

                                                                       Page 21

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 34 of 152 Page ID #:4052


  1     warden or ICE to go ahead with the block.                    And they

  2     either concur or don't concur.

  3             Q     And are these -- the documentation of any

  4     restriction to phone access is that -- where is that

  5     kept?       Is that kept in the detainee's file?               Is it kept

  6     in some other system?

  7             A     It would be a copy of it or the original would

  8     be in my office.

  9             Q     So your office has all the documentation?

 10             A     No.     I can't say -- again, "always" and "never"

 11     are loaded terms.          I can't use those.

 12             Q     But typically when there's documentation of any

 13     restriction to a call?

 14             A     No.     I can't even say that.            Again, I don't

 15     presume to know why other people do or don't do things.

 16     I can only speak for myself.

 17             Q     So all your own documentation is in your

 18     office?

 19             A     There should be a copy in my office.

 20             Q     Okay.     And it says here that even if a detainee

 21     is under or within a special management unit their

 22     telephone access for legal calls, courts, government

 23     offices and embassies or consulates shall not be denied;

 24     is that right?

 25             A     Correct.

                                                                          Page 29

                                     Veritext Legal Solutions
                                          866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 35 of 152 Page ID #:4053


  1           Q    So under any circumstance would a detainee not

  2     be prevented from contacting his or her attorney?

  3           A    A lot of double negatives in there.           Can you

  4     restate that?

  5           Q    Sure.   Well, under any circumstance would a

  6     detainee be prevented from contacting his or her

  7     attorney, under any circumstance?

  8           A    If the ICE -- I would guess if the attorney is

  9     complicit in the safety and security issues at the

 10     facility or in some kind of criminal endeavor then that

 11     would be a cause to restrict that access because the

 12     attorney would not be working in the interest of the

 13     court for that purposes.

 14           Q    How do you determine whether an attorney is

 15     complicit?

 16           A    I usually don't.      Talton does a lot of that.

 17     If it's a situation where Talton already knows that it's

 18     an attorney's office those are pre unrecorded.             Talton

 19     does not record numbers that they know to be attorney's

 20     offices or connected to attorneys.             So I wouldn't know

 21     because there would be no recording.

 22                Aside from that I would have to know that it

 23     was, in fact, an attorney -- not just an attorney.

 24     There are many different types of attorneys, but the

 25     attorney was working on behalf of the detainee and

                                                                   Page 30

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 36 of 152 Page ID #:4054


  1     earlier today, you don't recall whether that concerned

  2     an internal protest and whether that could have been the

  3     basis for blocking the phone number?

  4             A   No.   I have no independent recollection of the

  5     call, the substance of the call, or if and why numbers

  6     were or were not blocked.        I don't know.

  7             Q   Was it your understanding that you were

  8     authorized to discuss the blocking of calls?

  9             A   My understanding from my facility is that we

 10     discussed nothing and route everything through ICE.

 11     They're our client.      They're the ones authorized to make

 12     comments and answer questions related to detainee care

 13     and issues with the facility, all that.             Or somebody

 14     within the regional or corporate office.             It's not my

 15     place to comment on anything.

 16             Q   You said that you're one of the people within

 17     the facility that blocks numbers; correct?

 18             A   Correct.

 19             Q   And who else can block numbers?          Under what job

 20     title do you have the ability to block numbers?

 21             A   Again, I think I've answered that.          I don't

 22     know.

 23             Q   You don't know?

 24             A   I don't know who would have that ability and

 25     who would not.

                                                                   Page 34

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 37 of 152 Page ID #:4055


  1     that they facilitate timing, dating, and the

  2     expansiveness or inclusion of certain areas in that

  3     hunger strike, if it's a hunger strike.

  4           Q    And that circumstance their numbers would be --

  5     they would have numbers associated with them blocked?

  6           A    I can't speak for all circumstances, but that

  7     would be a reasoning.

  8           Q    So it would just be, if they were coordinating

  9     a hunger strike, that would be grounds for blocking

 10     numbers?

 11           A    That could possibly be one.               And again, ICE

 12     makes a determination on their own accord.                 I don't

 13     speak for ICE.

 14           Q    But the GEO facility -- but the facility in

 15     this case and GEO's policies, under those policies?

 16           A    That could be a reasoning.               Whether it occurred

 17     or not, I don't know.       I work directly for the facility

 18     administrator.     He makes directions based on his accord.

 19     I don't presume to question his judgment on things.                   And

 20     ICE, I know that he coordinates with ICE.                 And they make

 21     directions on their accord.          I don't speak for either

 22     one of them.     I simply carry out their directives.

 23           Q    So are there any other people in the threat

 24     group that you're a part of, the security threat group?

 25           A    Assigned to my position or similar type of

                                                                       Page 39

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 38 of 152 Page ID #:4056


  1     BY MS. HAROOTUN:

  2             Q   But do you remember receiving any training on

  3     the First Amendment while you were working with GEO

  4     Group, you yourself?

  5             A   Just what I've explained already.         I've been

  6     pre-service and in-service.

  7             Q   So you remember receiving that training?

  8             A   I remember that an area of topic is in those

  9     areas, yeah.      Do I remember the specifics of that

 10     training, no.      Again, I don't teach that course.

 11             Q   And who is the facility administrator?

 12             A   Mr. Janica.

 13             Q   And do you remember anything about the incident

 14     in this case, the one that took place on June 12th,

 15     2017?

 16             A   No.

 17             Q   And do you know if you were responsible for

 18     blocking any number related to the detainees in this

 19     case?

 20             A   I do not.

 21                 MS. AGUADO:     Assumes facts and lacks foundation

 22     about any numbers that were blocked.

 23                 Go ahead.

 24                 THE DEPONENT:     Yeah.      Again, I don't know if

 25     detainee's numbers were blocked in this incident.             I

                                                                   Page 41

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 39 of 152 Page ID #:4057


  1     conclusion.

  2                THE DEPONENT:     I have no idea.        I'm not a

  3     constitutional scholar, nor am I medical personnel that

  4     would be able to judge their medical health or being

  5     able to do that.

  6     BY MS. HAROOTUN:

  7           Q    So if a detainee is deprived of any usually

  8     authorized items or activity is a report of the action

  9     forwarded to the facility administrator?

 10           A    Define "deprived."

 11           Q    So restricted phone access or blocking of

 12     numbers?

 13           A    Generally speaking, yes.           Can I speak for all

 14     individuals, no.

 15           Q    But you will report it to the facility

 16     administrator?

 17           A    I would ask for permission, authorization to do

 18     that generally speaking.

 19           Q    And is that done as a report to the

 20     administrator or just orally?           How is that communicated?

 21                MS. AGUADO:     Asked and answered.        But go ahead.

 22                THE DEPONENT:     Yeah.      It would be a written

 23     memo, maybe verbal.      There's different ways a message

 24     can be transmitted.

 25                ///

                                                                   Page 43

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 40 of 152 Page ID #:4058


  1     BY MS. HAROOTUN:

  2           Q    If it's verbal is there still a record made?

  3           A    I don't know.     I can't speak for the facility

  4     administrator or whoever else might verbally authorize

  5     it.   I know that ICE generally does not provide any

  6     written reports.

  7           Q    So what information do you give the

  8     administrator when you, let's say want to block a

  9     number?

 10           A    It would be the reasoning for or the necessity

 11     for identifying the issues posed by the continued phone

 12     calls, things of that nature.           Again, there's a list of

 13     things that could possibly fit in that category.            I

 14     can't speak for every single one of them.

 15           Q    Did the administrator give you any criteria

 16     that you have to meet?

 17                MS. AGUADO:     To block a call?

 18                MS. HAROOTUN:     Yes.

 19                MS. AGUADO:     Asked and answered several times.

 20                But go ahead.

 21                THE DEPONENT:     In this instance or in general?

 22     BY MS. HAROOTUN:

 23           Q    What do you mean "in this instance?"

 24           A    Well, I don't know what you're referring to.

 25           Q    Just any criteria when -- you know, you said as

                                                                   Page 44

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 41 of 152 Page ID #:4059


  1     that is a DHS agent.

  2           Q     Is it typically ICE officers that are in the

  3     facility?

  4           A     It's all levels.     It's deportation officers.

  5     It's supervisory detention deportation officers.            I see

  6     the officer in charge, formally called the AFOD,

  7     assistant field office director.            I see all levels.

  8     Whether or not I interact with them, sometimes, not

  9     always.

 10           Q     And have you had any conversations with them

 11     about phone access?

 12           A     No.   That's not my job.

 13           Q     So how do you decide whether an outside protest

 14     is a threat to the facility?

 15           A     I don't decide.     I simply write it up and

 16     present it.

 17           Q     You present it to the facility administrator?

 18           A     That would be one source, yeah.

 19           Q     What's another?

 20           A     The assistant and deputy facility

 21     administrators, chief of security.

 22           Q     So before any blocking of phone numbers happens

 23     you ses out whether there's that -- there's an outside

 24     protest happening and you maybe say there's a threat,

 25     and then you forward it along to someone else to make

                                                                   Page 46

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 42 of 152 Page ID #:4060


  1     detainees on internal hunger strikes.                Some of it comes

  2     from monitoring phone calls.           Some of it comes from

  3     monitoring written measures from detainees.                There's a

  4     number of different sources.           It's all combined and

  5     sorted through and threats are identified or not.

  6           Q     So do you write up every mention of an outside

  7     protest?

  8           A     I notify the warden, the facility

  9     administrator, and -- well, pretty much from the chief

 10     of security up and the captains if I have knowledge of a

 11     protest that's going to occur.            Sometimes I'll hear it

 12     from outside law enforcement.            Sometimes I'll hear it

 13     from the detainees.       Sometimes I'll hear it from staff,

 14     or social networking, whatever.             There's a number of

 15     different sources.

 16           Q     So are there situations where you're monitoring

 17     a call, you suspect there's some protest happening on

 18     the outside, do you have authority to go ahead and block

 19     that number?

 20                 MS. AGUADO:     It's been asked and answered.

 21                 Go ahead.

 22                 THE DEPONENT:     It's kind of hypothetical.          I'm

 23     not sure.

 24     BY MS. HAROOTUN:

 25           Q     Do you have authority on your own to block a

                                                                      Page 48

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 43 of 152 Page ID #:4061


  1     number without getting approved by someone else, such as

  2     the facility administrator or warden?

  3           A     I suppose I could.       I don't.       I allow my boss

  4     the courtesy of that knowledge and his decision-making.

  5           Q     So then either all of the time or most of the

  6     time you wait for your bosses decision on blocking the

  7     number?

  8           A     I suppose there are circumstances that could

  9     evolve that are emergent in nature that might require

 10     more drastic action.      I would not be able to specify

 11     what you are talking about.

 12           Q     You've never been in a situation where that

 13     happened?

 14           A     If I know -- I don't recall any situations

 15     hearing them on the phones or anything that have been so

 16     emergent that they're going to happen within the next

 17     five minutes if I don't take some action.               Because

 18     usually by the time I get to the phone calls they're

 19     already recorded.

 20                 And it's a day, a week, or two weeks later when

 21     I hear the call.      I don't live monitor as a general

 22     activity.     I have a number of duties.

 23           Q     So can you tell me more about your day-to-day

 24     while we're on that subject.

 25           A     No.   It's very full.       It goes in a number of

                                                                     Page 49

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 44 of 152 Page ID #:4062


  1                I, the undersigned, a Certified Shorthand
  2     Reporter of the State of California, Registered
  3     Professional Reporter, Certified Live Note Reporter, do
  4     hereby certify:
                   That the foregoing proceedings were taken
  5     before me at the time and place herein set forth; that
  6     any witnesses in the foregoing proceedings, prior to
  7     testifying, were duly sworn; that a record of the
  8     proceedings was made by me using machine shorthand which
  9     was thereafter transcribed under my direction; that the
 10     foregoing transcript is a true record of the testimony
 11     given.
 12                Further, that if the foregoing pertains to the
 13     original transcript of a deposition in a Federal Case,
 14     before completion of the proceedings, review of the
 15     transcript [     ] was [     ] was not requested.
 16     I further certify I am neither financially interested in
 17     the action nor a relative or employee of any attorney or
 18     party to this action.
 19                IN WITNESS WHEREOF, I have this date subscribed
 20     my name.
 21     Dated: August 20, 2019
 22
 23
 24                 <%7317,Signature%>
                    RENEE A. PACHECO
 25                 CSR No. 11564 RPR, CLR

                                                                   Page 80

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 45 of 152 Page ID #:4063




           EXHIBIT 10
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 46 of 152 Page ID #:4064


  1                 IN THE UNITED STATES DISTRICT COURT
  2                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  3
  4      OMAR ARNOLDO RIVERA MARTINEZ;      )
         ISAAC ANTONIO LOPEZ CASTILLO;      )
  5      JOSUE VLADIMIR CORTEZ DIAZ; JOSUE  )
         MATEO LEMUS CAMPOS; MARVIN JOSUE   )
  6      GRANDE RODRIGUEZ; ALEXANDER        )
         ANTONIO BURGOS MEJIA; LUIS PENA    )
  7      GARCIA; JULIO CESAR BARAHONA       )
         CORNEJO, as individuals,           )
  8                                         )
                      Plaintiffs,           )
  9                                         )          CASE NO. 5:18-cv-01125-SP
                    vs.                     )
 10                                         )
         THE GEO GROUP, INC., a Florida     )
 11      corporation; THE CITY OF ADELANTO, )
         a municipal entity; GEO LIEUTENANT )
 12      DURAN, sued in her individual      )
         capacity; GEO LIEUTENANT DIAZ,     )
 13      sued in her individual capacity;   )
         GEO SERGEANT CAMPOS, sued in his   )
 14      individual capacity; SARAH JONES, )
         sued in her individual capacity;   )
 15      THE UNITED STATES OF AMERICA; and )
         DOES 1-10, individuals,            )
 16                                         )
                      Defendants.           )
 17      ___________________________________)
 18
 19                  DEPOSITION OF LEO MARVIN MC CUSKER
 20                         ONTARIO, CALIFORNIA
 21                    WEDNESDAY, SEPTEMBER 4, 2019
 22
 23      REPORTED BY:
 24      Carolyn Ann Peterson
         CSR No. 3195
 25      Pages 1- 86

                                                                      Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 47 of 152 Page ID #:4065


  1             A     Chief of Security.
  2             Q     How long were you the Chief of Security at
  3      Adelanto?
  4             A     Approximately one year.
  5             Q     Before assuming that role, did you work at
  6      Adelanto?
  7             A     Yes, I did.
  8             Q     In what capacity?
  9             A     Captain.
 10             Q     How long were you a Captain at Adelanto?
 11             A     I believe three years.
 12             Q     Prior to becoming a Captain, did you work at
 13      Adelanto?
 14             A     Yes, I did.
 15             Q     In what capacity?
 16             A     As a lieutenant?
 17             Q     How long were you a lieutenant at Adelanto
 18      Detention Center?
 19             A     It would have been two years.
 20             Q     Prior to becoming a lieutenant, did you work
 21      at Adelanto?
 22             A     No.
 23             Q     Where did you work before starting your role
 24      as a Lieutenant at Adelanto Detention Center?
 25             A     I worked for the GEO Group in Phoenix,

                                                                    Page 5

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 48 of 152 Page ID #:4066


  1            A      It covers -- I use the word "purpose" of the

  2      OC being sprayed to disorient, to gain compliance, and

  3      to gain those items, the pepper spray's action on the

  4      body is to make it feel the effect of pepper -- or use

  5      the term burning, although it's not literally burning,

  6      but it's actually temporary.

  7            Q      You said that the participants in the training

  8      also would themselves be sprayed with the OC spray; is

  9      that right?

 10            A      That's correct.

 11            Q      They were -- why was that done?

 12            A      It's done to educate the user as to what to

 13      expect.    The subject in the case of a real time use of

 14      OC, to teach them what it is they are going to expose

 15      this person to, for whatever reason whether or not you

 16      think it's appropriate, because of how the individual

 17      might act.     At least now you know what they are going to

 18      experience, so you are better prepared to use it or not

 19      use it.

 20            Q      Have you yourself been sprayed with OC spray?

 21            A      Yes, I have.

 22            Q      I have heard testimony from a bunch of people

 23      about how it feels to them.           How did it feel to you?

 24            A      It burns.

 25            Q      On a scale of zero to 10, where would you rank

                                                                   Page 33

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 49 of 152 Page ID #:4067


  1      it?

  2            A      I would rank it progressively over time

  3      probably eight right now.           I factor in a big piece of

  4      psychological into the affect of OC.                 I know what it's

  5      going to do, so if you were to spray me today, I'm

  6      prepared mentally to know it's going to burn, and I

  7      don't feel as I would 20 years ago when I was first

  8      sprayed, and I see that over time with subjects that are

  9      sprayed and it has no effect on -- or no outward effect.

 10            Q      So you mean when you were first sprayed, you

 11      didn't know what to expect, you didn't know how long it

 12      was going to last, so the experience was more painful or

 13      traumatic?

 14            A      Correct.     Correct.       Your brain is telling you

 15      this is not right, and everything is amplified, whatever

 16      number of times.

 17            Q      Okay.   As part of the lesson, you said that

 18      participants also are taught the decontamination.                 How

 19      frequently are the participants taught the

 20      decontamination in the lesson?

 21            A      Well, let me give you the process.

 22            Q      Thank you.

 23            A      I'm the participant, I'm going to be sprayed.

 24      I will be sprayed, and then I will have to perform a

 25      series of tasks.        I will have to go from Point A to B

                                                                       Page 34

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 50 of 152 Page ID #:4068


  1      that have been OC sprayed?

  2            A     Yes.

  3            Q     Where are they trained on that decontamination

  4      process?

  5            A     Training is part of the use-of-force lesson

  6      plan discussing the decontamination as soon as possible

  7      and shower.       Water is the preferred method of

  8      decontamination.

  9            Q     So is it fair to say that every officer that

 10      works at Adelanto would have an understanding of how to

 11      decontaminate someone who has been sprayed with OC

 12      spray?

 13            A     Yes, it is.

 14            Q     Do the officers receive any training on the

 15      temperature that the water should be when someone is

 16      being decontaminated?

 17            A     No, not in this lesson plan.

 18            Q     Is there any training provided to officers as

 19      to the impact of the water temperature on the sensation

 20      someone feels after being OC sprayed?

 21            A     No.

 22            Q     And that's true both in the lesson that is

 23      specific as to OC spray provided to the supervisors and

 24      also in the new-hire service training?

 25            A     No, the term "cool water" could be used.           I

                                                                   Page 37

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 51 of 152 Page ID #:4069


  1      would to have read it to see exactly if it says cool

  2      water, but ideally it could can be cool rather, not

  3      required.

  4            Q     But there's no training on the -- for example,

  5      the effect of hot water on someone who has been OC

  6      sprayed?

  7            A     No.

  8            Q     In the pre-service training, are there any

  9      lessons or modules on detainees' constitutional rights?

 10            A     Yes.

 11            Q     Can you describe that module or modules?

 12            A     The module entitled "Detainees' Rights" covers

 13      the 4th Amendment search and seizure, 8th Amendment,

 14      cruel and unusual punishment.           It touches on the right

 15      to legal access to courts.          I think that's it.     14,

 16      specific to ICE-related topics in the environment at

 17      Adelanto, as opposed to criminal.             I think that's what

 18      we cover.    Nothing else comes to mind.

 19            Q     In that module or any of the other trainings,

 20      are officers trained on detainees' rights to contact

 21      their lawyers or communicate with their lawyers?

 22            A     They are given information that affords the

 23      detainees 24-hour access to phone systems to anyone they

 24      want to call.

 25            Q     There are times where Adelanto restricts

                                                                   Page 38

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 52 of 152 Page ID #:4070


  1            Q     What training is provided to staff at

  2      Adelanto, if any, on how to investigate an incident

  3      involving the use of force?

  4            A     The task of investigating a use of force is --

  5      primarily a Captain or a Chief of Security reviews the

  6      documents generated as a result of the use of force.

  7      Documents would include the SIR, a general information

  8      GIR report, but participants, a medical assessment

  9      prepared by the medical people, review the video

 10      available of the incident, correlate all that

 11      information, and present it in a committee forum with

 12      the Captain or Chief of Security, an ICE representative

 13      and a medical representative.

 14                  All the paperwork is reviewed by those

 15      individuals, and if the video is a factor, the video is

 16      reviewed, a judgment is made as to whether the use of

 17      force was justified or not.          That is the intention of

 18      the committee.

 19            Q     Among those documents, are there any documents

 20      that contain detainees' statements about what happened

 21      during the use of force?

 22            A     No.

 23            Q     Is there any training provided to the Captain

 24      or the Chief of Security regarding how to assess the

 25      information that is contained in the SIR, the GIR, the

                                                                   Page 40

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 53 of 152 Page ID #:4071


  1             A    It would be situational.                There's nobody

  2      saying you can only mark one, no, you can mark multiple,

  3      yes.

  4             Q    Part of the reason I ask that, there are two

  5      boxes on this document that are crossed off the "major

  6      disturbance" and the "minor disturbance" boxes.

  7                  Do you see that?

  8             A    Yes, I do.

  9             Q    Are those your initials next to the lines

 10      crossing out those boxes?

 11             A    Yes, they are.

 12             Q    Why did you cross off these two boxes?

 13             A    The term "disturbance" is the operative word,

 14      if you will.     This incident is certainly considered a

 15      use of force and was ultimately reported as such.                    The

 16      term "disturbance" could have a connotation of a riot,

 17      for instance, as a worst case, and it wasn't felt that

 18      that term "disturbance" accurately described the

 19      incident.

 20             Q    Where is the term disturbance defined, or if

 21      you are an officer, how do you know what that means?

 22             A    Typically, it's discussed amongst the

 23      supervisors, the individuals and possibly administrators

 24      as to the terminology to describe an incident.

 25             Q    So is it fair to say that definition of the

                                                                        Page 44

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 54 of 152 Page ID #:4072


  1      term sort of varies on a case by case basis?            Or what do

  2      you mean?

  3            A     I don't want to say it would vary.          The

  4      incident in it's totality can be just a use-of-force

  5      incident, such as this, with the detainees being pepper

  6      sprayed.    If the term disturbance was going to be used,

  7      it very likely would be coined as a disturbance by the

  8      Facility Administrator before it was reported as a

  9      facility disturbance.

 10            Q     So I guess what I'm trying to understand, is

 11      there a single definition of disturbance, or is it up to

 12      interpretation and ultimately the decision of the

 13      Facility Administrator?

 14            A     Well, let me -- I don't have an answer.           I

 15      can't cite the document that tells us what is or isn't a

 16      disturbance, but there are documents that would identify

 17      certain actions or incidents within the facility that

 18      could be classified as a disturbance.

 19            Q     Do you know where that document is?

 20            A     It could be an attachment to the policy on

 21      serious incident reports.         I don't know for a fact that

 22      it is.

 23            Q     Okay.    But there is a definition of major

 24      disturbance and minor disturbance?

 25                  MS. AGUADO:     That misstates his testimony. I

                                                                   Page 45

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 55 of 152 Page ID #:4073


  1      think he explained something different, but go ahead.

  2                  THE WITNESS:     Well, I said, I can't cite the

  3      actual document, but there is something that says what a

  4      disturbance -- where you cross that threshold.

  5      BY MS. STEINBACK:

  6            Q     Does GEO train its officers on where that

  7      threshold is crossed and what constitutes a disturbance?

  8            A     No.

  9            Q     Here did you make the decision ultimately that

 10      it shouldn't be categorized as a major or minor

 11      disturbance?

 12            A     I don't recall whether I involved any other

 13      persons in that decision, reading it today, I would not

 14      change -- I would leave it as it is.               I wouldn't have

 15      changed the disturbance.        I would have made the same

 16      decision.

 17            Q     Sitting here today, you still agree that it

 18      was not a major or minor disturbance?

 19            A     That is correct.

 20            Q     What is the purpose of the "Subject" Box?

 21                  Maybe just to be more clear, so does it matter

 22      whether you mark it as a major disturbance, a minor

 23      disturbance or as here, under "Other use of force"?

 24            A     It was a matter more in the area of our

 25      categorizing it as an incident for documentation, number

                                                                     Page 46

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 56 of 152 Page ID #:4074


  1      spray, is a minor use of force?

  2            A      No.

  3            Q      Why not?

  4            A      The use-of-force criteria states that if OC or

  5      chemical weapons are utilized in use of force, then it's

  6      classified as a major use of force.

  7            Q      Is everyone in the facility trained on that?

  8            A      Yes.

  9            Q      Going further down, in the last box, it

 10      states, "Reason For Use Of Force," and it has a variety

 11      of categories.

 12                   Do you see that?

 13            A      Yes.

 14            Q      And in this document, the first category is

 15      checked, which is "Confrontation avoidance proved

 16      ineffective."

 17                   Do you see that?

 18            A      Yes.

 19            Q      Are staff at Adelanto trained on confrontation

 20      avoidance?

 21            A      Yes.

 22            Q      Where do they receive training on

 23      confrontation avoidance?

 24            A      In the pre-service as a lesson or module.          I'm

 25      uncertain if it's in in-service.

                                                                   Page 51

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 57 of 152 Page ID #:4075


  1      they are -- the staff are trained in confrontation

  2      avoidance, the reasons for it, and the techniques that

  3      could be used to de-escalate a situation.

  4            Q      And was that true in June of 2017 --

  5            A      Yes.

  6            Q      -- what you just described?

  7            A      Yes.

  8            Q      In the use-of-force training that has been

  9      marked as Exhibit 2, there is a section on the use of

 10      video cameras and the requirement that video cameras,

 11      if possible, are used to document the force, correct?

 12            A      Correct.

 13            Q      And just to be clear, that's not an optional

 14      policy, correct?

 15            A      That's correct.      It's a directive policy that

 16      the cameras be made available to the incident as soon as

 17      practical.

 18                   MS. STEINBACK:     I'm going to hand you what I'm

 19      marking as Exhibit 5.

 20                   (Whereupon Exhibit 5 was marked for

 21                   identification by the Court Reporter

 22                   And is attached hereto.)

 23                   MS. STEINBACK:     For the record, I just handed

 24      to the deponent Exhibit 5, Bates-stamped 002238 through

 25      02240.

                                                                   Page 54

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 58 of 152 Page ID #:4076


  1            Q     So, for example, what would the discussion --

  2      just looking at the next one, disturbance/riot, what

  3      would the discussion around that have been?

  4            A     It's going to be dependent on the instructor,

  5      how the instructor relays personal experiences, for

  6      instance, on disturbance/riot, they are not really

  7      synonomous, although it seems to me they used it in that

  8      context, but there would be, again, an explanation, not

  9      Screen 3, a definition, an explanation of what would be

 10      considered a disturbance or a riot.

 11            Q     I know we already discussed disturbance.            Is

 12      there a definition of a riot, or what a riot is?

 13            A     I don't know that it's written by definition.

 14            Q     Is there training on what a riot is or what

 15      staff is supposed to classify what is a riot?

 16            A     This training would be that.

 17            Q     So the discussion, which can vary depending on

 18      who the instructor is?

 19            A     That's possible, yes.

 20            Q     Would the same be true for hostage situation?

 21            A     We have a class module that is hostage

 22      situations, so it's further defined on its own merit.

 23            Q     So of the list here, can you identify for me

 24      which have a further module that helps define what the

 25      situation is, just starting at the top.            Is there a

                                                                   Page 62

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 59 of 152 Page ID #:4077


  1      further module or training on bomb threat?

  2            A     No.

  3            Q     Is there a further module or training on

  4      disturbance/riot?

  5            A     No.

  6            Q     Escape?

  7            A     Yes.

  8            Q     Hostage situation?

  9            A     (No audible response.)

 10            Q     "Yes"?

 11            A     Yes.

 12            Q     Hunger strike?

 13            A     No.

 14            Q     Work stoppage or other job action?

 15            A     No.

 16            Q     Manmade disasters?

 17            A     No.

 18            Q     Immediate release of inmates from locked areas

 19      including use of manual backup systems?

 20            A     No.

 21            Q     Evacuation of inmates, staff or visitors?

 22            A     Not a specific module, but it's covered in

 23      other topics, to include emergency situations.            We would

 24      discuss that in the disturbance or riot, for instance,

 25      what we are going to do as an after action or during the

                                                                   Page 63

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 60 of 152 Page ID #:4078


  1      action try to evacuate.

  2             Q       Okay.   Death?

  3             A       No.

  4             Q       Medical emergency?

  5             A       Medical has modules that discuss Code Blue,

  6      yes.

  7             Q       All right.     Back to -- turning to the next

  8      page is medical emergency.              It's my understanding you

  9      are also here to testify on detainee complaints

 10      regarding the showers and water at Adelanto.

 11                     During your time at Adelanto, have you heard

 12      detainee complaints about the temperature of the water

 13      in the showers?

 14             A       Yes, I have.

 15             Q       How recently have you heard those complaints?

 16             A       Not within the past year.               It's difficult to

 17      say.       Several months back, I might have heard something

 18      about temperature.

 19             Q       I know it's very specific to ask -- do you

 20      remember hearing any complaints about the temperature of

 21      the water in the shower in June of 2014?

 22             A       No, I don't remember that.

 23             Q       When -- for the incident that you recall, did

 24      you recall hearing any complaints about -- what were the

 25      complaints?

                                                                          Page 64

                                     Veritext Legal Solutions
                                          866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 61 of 152 Page ID #:4079


  1            A     I have heard both no hot water and hot water

  2      too hot.    I have heard both.

  3            Q     Have those been in specific areas within the

  4      facility or throughout the facility?

  5            A     They would have been in specific areas.

  6            Q     Do you remember what specific area you heard

  7      those complaints about?

  8            A     I do not.

  9            Q     Were those complaints conveyed to you orally

 10      or in writing?

 11            A     Orally.

 12            Q     Did the detainees come up to report the

 13      complaints, or did you overhear it, for example, if you

 14      were walking through an area in the facility?

 15            A     They would have approached me directly during

 16      us casually passing.       And that as -- the Captain, in

 17      their eyes, is the guy that fixes everything, that's why

 18      it would even be brought up to me.

 19            Q     Okay.     When those complaints were made to you,

 20      did you document them anywhere?

 21            A     Yes.

 22            Q     Where did you document them?

 23            A     They are documented in the form of a repair

 24      order request or work order request.

 25            Q     Did you follow up to see what happened with

                                                                   Page 65

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 62 of 152 Page ID #:4080


  1              Q      And it sounds, as you described it, that was

  2      an issue with more than one staff member.

  3              A      It's happened on occasion as to the extreme of

  4      the remedial training over the same two year period of

  5      time, probably half a dozen people have gotten that

  6      training.

  7              Q      Are there any other topics that have been the

  8      subject of coaching to more than one individual, like

  9      any other common issues?

 10              A      I'm sure there have been, but none come to

 11      mind.       Count procedures is one that came to mind because

 12      it's rather significant, even more significant than the

 13      other one I mentioned with the logbook entries.

 14                     Logbook entry retraining, somebody putting

 15      their opinion in the logbook rather than just the facts,

 16      not the end-all to the day, but something that needs to

 17      be addressed with the individual.

 18              Q      And the reason the count procedure is so

 19      important is because that's the mechanism by which you

 20      ensure that no one has absconded from the facility?

 21              A      Correct.

 22              Q      Did you communicate in any way with anyone

 23      outside of GEO about the June 12, 2017 hunger strike?

 24              A      Anyone outside of GEO?

 25              Q      Yes.

                                                                   Page 73

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 63 of 152 Page ID #:4081


  1             Q    So your understanding is based on an account

  2      that someone else created to describe what happened that

  3      day?

  4             A    Yes.

  5             Q    You don't have any firsthand knowledge?

  6             A    No.

  7             Q    Did you ever go speak to any of the men to

  8      either confirm or dispute their accounts?

  9             A    I don't recall talking to any of them.

 10             Q    In your experience at Adelanto, how many

 11      hunger strikes, to your knowledge, have been declared?

 12             A    I couldn't put a number on it.         Many.

 13             Q    Can you estimate?

 14             A    It's not routine, but it's not uncommon that a

 15      detainee will, as a lever to whatever end, say, "I'm

 16      going on a hunger strike."          And that could happen

 17      sometime -- in 12 months, could happen maybe six times.

 18             Q    And the reason for declaring the hunger --

 19      strike that.

 20                  GEO trained its staff to take the declaration

 21      seriously, right?

 22             A    Yes.

 23             Q    Because there could be serious consequences if

 24      someone goes on a hunger strike?

 25             A    There could be.

                                                                    Page 76

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 64 of 152 Page ID #:4082


  1                   MS. STEINBACK:      Back on.

  2            Q      You previously testified to some retraining

  3      that you do of individual staff following grievances.

  4      And I don't know if I asked this, but in case I didn't,

  5      have there been any changes to the general trainings as

  6      a result of grievances or other detainee complaints?

  7            A      No.

  8            Q      Okay.    I know we have also discussed some

  9      terms, including disturbance and riot.                Another term

 10      that we have seen used is rebellion.                Is there a single

 11      definition of what a rebellion is for inmate or detainee

 12      situation?

 13            A      That term, "rebellion," I have never used it

 14      in my work history.

 15            Q      In your entire work history?

 16            A      Right.

 17            Q      Why is that?

 18            A      I think the term rebellion is synonymous with

 19      either riot or disturbance and just is not used.

 20                   To me it's an archaic word.

 21            Q      Have you ever been in a situation that you

 22      would categorize as a rebellion in your professional

 23      setting?

 24            A      I likely could have used the word rebellion --

 25      that's the group that were rebelling against the

                                                                      Page 80

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 65 of 152 Page ID #:4083


  1      particular meal that they received -- something in that

  2      context, but I have never used the word.

  3              Q   Okay.    I would use the connotation of

  4      rebellion as something slightly more than rebelling

  5      against or expressing distaste for a meal.

  6                  Would that be fair to say?

  7              A   It could be.     I just don't use it.       In

  8      thinking about it, having been asked, I would see a

  9      country rebellion occurring, but not in the context of a

 10      facility detainee or inmate facility, I haven't heard

 11      that.

 12              Q   Is it fair to say in all the training that you

 13      have both done and sat through, you have not been

 14      trained on rebellions?

 15              A   When I do that specific course, I use -- I say

 16      the word rebellion.      I say disturbance, riot or

 17      rebellion, because it's written on there.           I don't

 18      elaborate on it.

 19              Q   Have you ever seen any officers use the term

 20      rebellion to describe --

 21              A   Not that I recall.

 22              Q   You described the grievance process and your

 23      work with the grievance coordinator when you were the

 24      Chief of Security.

 25                  I just have a few more questions.

                                                                   Page 81

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 66 of 152 Page ID #:4084


  1                           REPORTER'S CERTIFICATE

  2

  3                  I, CAROLYN ANN PETERSON, Certified Shorthand

  4      Reporter, do hereby certify:

  5                  That prior to being examined, the witness in

  6      the foregoing proceeding was by me duly sworn to testify

  7      to the truth, the whole truth, and nothing but the

  8      truth.

  9                  That said proceedings were taken before me at

 10      the time and place therein set forth and were taken down

 11      by me stenographically at the time and place therein

 12      named and thereafter reduced to computerized

 13      transcription under my direction and supervision;

 14                  I further certify that I am neither counsel

 15      for nor related to any party in said proceedings, nor in

 16      any way interested in the outcome thereof.

 17                  IN WITNESS WHEREOF, I have hereunto subscribed

 18      my name this date:      SEPTEMBER 25, 2019.

 19

 20

 21

 22                             <%17893,Signature%>

                                CAROLYN ANN PETERSON, CSR 3195

 23

 24

 25

                                                                   Page 86

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 67 of 152 Page ID #:4085




           EXHIBIT 11
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 68 of 152 Page ID #:4086


  1                 IN THE UNITED STATES DISTRICT COURT
  2                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  3
  4
         OMAR ARNOLDO RIVERA MARTINEZ;      )
  5      ISAAC ANTONIO LOPEZ CASTILLO;      )
         JOSUE VLADIMIR CORTEZ DIAZ; JOSUE  )
  6      MATEO LEMUS CAMPOS; MARVIN JOSUE   )
         GRANDE RODRIGUEZ; ALEXANDER        )
  7      ANTONIO BURGOS MEJIA; LUIS PENA    )
         GARCIA; JULIO CESAR BARAHONA       )
  8      CORNEJO, as individuals,           )
                                            )
  9                   Plaintiffs,           )
                                            )          CASE NO. 5:18-cv-01125-SP
 10                 vs.                     )
                                            )
 11      THE GEO GROUP, INC., a Florida     )
         corporation; THE CITY OF ADELANTO, )
 12      a municipal entity; GEO LIEUTENANT )
         DURAN, sued in her individual      )
 13      capacity; GEO LIEUTENANT DIAZ,     )
         sued in her individual capacity;   )
 14      GEO SERGEANT CAMPOS, sued in his   )
         individual capacity; SARAH JONES, )
 15      sued in her individual capacity;   )
         THE UNITED STATES OF AMERICA; and )
 16      DOES 1-10, individuals,            )
                                            )
 17                   Defendants.           )
         ___________________________________)
 18
 19                     DEPOSITION OF JAMES JANECKA
 20                         ONTARIO, CALIFORNIA
 21                    WEDNESDAY, SEPTEMBER 4, 2019
 22
 23      REPORTED BY:
 24      Carolyn Ann Peterson
         CSR No. 3195
 25      Pages 1- 112

                                                                      Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 69 of 152 Page ID #:4087


  1      whole facility or just portions of it?

  2            A     Portions at a time.

  3            Q     How did you decide where to walk through when

  4      you would do your walk-through?

  5            A     It depends where I was at the time.          Just try

  6      to hit different areas, living areas and different

  7      departments on different days.

  8            Q     When you did a walk-through, would you carry

  9      any kind of notebook or material with you so you can

 10      document if someone told you something you want to

 11      remember?

 12            A     Sometimes carried little three-by-five cards.

 13            Q     Just cards?

 14            A     Yes.

 15            Q     Yes?

 16            A     Yes.

 17            Q     During those walk-throughs in June of 2017, if

 18      a detainee did make a complaint to you verbally, would

 19      you document it?

 20            A     Not necessarily.

 21            Q     How would you make the decision in June of

 22      2007 whether or not to document a complaint that a

 23      detainee made to you?

 24            A     It would be if it was an urgent matter, if it

 25      was something that was what I would consider a serious

                                                                   Page 32

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 70 of 152 Page ID #:4088


  1      matter versus something that could easily be taken care

  2      of right on the spot.

  3            Q     What would you do with the information that

  4      the detainees gave you when they made their complaints

  5      to you?

  6            A     If it was something that a certain department

  7      needed to maybe give me some information or provide to

  8      the detainee, I would contact that department or that

  9      individual.

 10            Q     How would you contact them telephonically,

 11      e-mail, some other way?

 12            A     Majority is telephonically.

 13            Q     So there were telephones at Adelanto?

 14            A     Yes.

 15            Q     Were telephones the primary way that you

 16      communicated with people at Adelanto that weren't in the

 17      direct vicinity of where you were?                 I'm talking about

 18      June of 2017.

 19            A     Yes.

 20            Q     Other than contacting people via telephone,

 21      would you communicate with them in any other way?                 For

 22      example, written or walking up to them to have a

 23      conversation about it?

 24            A     Sometimes personally face-to-face, sometimes

 25      e-mail.

                                                                       Page 33

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 71 of 152 Page ID #:4089


  1            A     I don't have a written schedule that tells me

  2      my hours, when I get there and when I go home.

  3            Q     Oh, okay.    That's a nice gig.

  4                  I'm sure when you are not there, you also have

  5      to be reachable because you are the Warden, correct?

  6            A     Correct.

  7            Q     In terms of being reachable, how are you

  8      reachable when you are not at Adelanto?

  9            A     My cell phone, my home phone.

 10            Q     Have there been instances since you have been

 11      Warden at Adelanto that you have been called either on

 12      your cell phone or home phone before or after hours?

 13            A     Yes.

 14            Q     Would you say that is infrequent, a normal

 15      occurrence, or frequent?

 16            A     It's periodically.

 17            Q     Can you just give me an example of the types

 18      of things that the staff will call you for when you are

 19      not at the facility?

 20            A     It would have to do with some sort of serious

 21      incident.

 22            Q     If there's a serious incident that happens

 23      when you are not at the facility, are staff required to

 24      contact you as the Warden?

 25            A     Depending on the level of the severity, yes.

                                                                   Page 59

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 72 of 152 Page ID #:4090


  1             Q    If there's an incident that is going to

  2      ultimately require use of force, and you are not at

  3      Adelanto -- by use of force, I'm specifically referring

  4      to the use of pepper spray -- are staff required to

  5      contact you even though you are not at the facility?

  6                  MS. AGUADO:     Objection, incomplete

  7      hypothetical.

  8                  THE WITNESS:     It depends if it's an immediate

  9      or calculated use of force.

 10      BY MS. STEINBACK:

 11             Q    Can you tell me the difference between those

 12      two?

 13             A    Yes.

 14             Q    What is that?

 15             A    Immediate use of force is if an incident

 16      happens right in front of you, verbal commands are not

 17      effective at the moment and are not appropriate due to

 18      the need to protect yourself or others.

 19                  And a calculated use of force can be in an

 20      area that you have time to make a notification.

 21             Q    So if a staff member is in a situation where

 22      they have time to make a notification, they are required

 23      to contact you, even if you are off duty at home?

 24                  MS. AGUADO:     Incomplete hypothetical.

 25                  Go ahead.

                                                                   Page 60

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 73 of 152 Page ID #:4091


  1      you have time to make the notification, but if that
  2      individual was to start making gestures or it appears
  3      that it's imminent, that's it's going to happen, then
  4      you can initiate the use of force with OC spray as to
  5      protect self-harm, prior to making any notification.
  6             Q     In that situation where you need to initiate
  7      before making a notification, at what point are the
  8      staff required to contact you to let you know this has
  9      occurred?
 10             A     Typically I get a phone call from the
 11      Administrative Duty Officer within an hour or two of
 12      the incident.
 13             Q     What is an Administrative Duty Officer?
 14             A     Its an individual that carries the
 15      administrative duty through the weekends and after
 16      hours, they are the first contact.
 17             Q     Is that individual at Adelanto?
 18             A     Yes.
 19             Q     So is there always an Administrative Duty
 20      Officer at Adelanto?
 21             A     Yes.
 22             Q     Is that person's function essentially to be
 23      your surrogate when you are not there?
 24             A     Yes.
 25             Q     In June of 2017, do you know, was there one

                                                                  Page 62

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 74 of 152 Page ID #:4092


  1      resources that are at the facility.

  2            Q      Have you -- since you began your tenure at

  3      Adelanto, have there been any rebellions?

  4            A      No.

  5            Q      Since you began your tenure at Adelanto

  6      Detention Center, have there been any riots?

  7            A      No.

  8            Q      Since you began your tenure at Adelanto

  9      Detention Center, have there been any attempted

 10      rebellions?

 11            A      Can you be more specific?

 12            Q      Sure.   I have seen in a number of policy

 13      documents reference to rebellions and riots or attempted

 14      rebellions and riots, so actually maybe I need to ask

 15      you, what does that mean?         What is an attempted

 16      rebellion?

 17            A      If you are referring to the emergency plan, it

 18      would be a major -- a large group of individuals that

 19      were there would rebel or try to maybe overtake an area

 20      of the institution.      So no, there has not been any.

 21            Q      Okay.   In June of 2017, you previously said

 22      that you were required to report serious incidents to

 23      ICE, correct?

 24            A      Correct.

 25            Q      When there was a use of force -- strike that.

                                                                   Page 68

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 75 of 152 Page ID #:4093


  1                  Did a use of force constitute a serious

  2      incident that would be -- you would be required to

  3      report to ICE in June of 2017?

  4            A     Yes.

  5            Q     Is that true for all uses of force?

  6            A     Yes.

  7            Q     How do you report those uses of force to ICE?

  8      By that, what documentation would you relay to ICE?

  9            A     Could be an e-mail, could be verbal -- and ICE

 10      is involved with the after-action review.

 11            Q     What was the purpose of reporting use of force

 12      to ICE, if you know?

 13            A     It's a contractual requirement.

 14            Q     It was your understanding that ICE would then

 15      do something with that information?

 16                  MS. AGUADO:     Objection, calls for speculation.

 17                  THE WITNESS:     I don't know ICE's processes.          I

 18      don't get involved if they have reporting requirements

 19      and what their timeframes are.            I'm not familiar with

 20      their processes.

 21      BY MS. STEINBACK:

 22            Q     Okay.    Is it fair to say you don't know why

 23      you gave the documentation or reported the information

 24      to ICE, other than because it was contractually required

 25      of you?

                                                                   Page 69

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 76 of 152 Page ID #:4094


  1                  Is this an e-mail that was sent by you.

  2      Correct?

  3            A     It's part of the SIR System, Serious Incident

  4      Report System.

  5            Q     So was this e-mail automatically generated by

  6      the SIR System?

  7            A     Yes.

  8            Q     So is it accurate to say this e-mail, like the

  9      e-mail marked as Exhibit 4, was sent to the individuals

 10      according to the SIR?

 11            A     This is the initial entry by whoever entered

 12      it.   I'm talking Exhibit 4.

 13            Q     Okay.

 14            A     It appears that Leo McCusker entered the

 15      initial serious incident, okay, and this is where I

 16      actually transmitted formally to corporate.            It's a

 17      two-step process.

 18            Q     And this is how it was done routinely in June

 19      of 2017?

 20            A     Yes.

 21            Q     It's the use of force process?

 22            A     Yes.

 23            Q     Before transmitting the SIR to corporate, did

 24      you review the information that was inputted to that SIR

 25      in any way?

                                                                   Page 80

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 77 of 152 Page ID #:4095


  1                  Is this an e-mail that was sent by you.

  2      Correct?

  3            A     It's part of the SIR System, Serious Incident

  4      Report System.

  5            Q     So was this e-mail automatically generated by

  6      the SIR System?

  7            A     Yes.

  8            Q     So is it accurate to say this e-mail, like the

  9      e-mail marked as Exhibit 4, was sent to the individuals

 10      according to the SIR?

 11            A     This is the initial entry by whoever entered

 12      it.   I'm talking Exhibit 4.

 13            Q     Okay.

 14            A     It appears that Leo McCusker entered the

 15      initial serious incident, okay, and this is where I

 16      actually transmitted formally to corporate.            It's a

 17      two-step process.

 18            Q     And this is how it was done routinely in June

 19      of 2017?

 20            A     Yes.

 21            Q     It's the use of force process?

 22            A     Yes.

 23            Q     Before transmitting the SIR to corporate, did

 24      you review the information that was inputted to that SIR

 25      in any way?

                                                                   Page 80

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 78 of 152 Page ID #:4096


  1            A     Yes.

  2            Q     What was that review?

  3            A     I looked at the narrative of the SIR.          If I

  4      need any clarification or further information, I'll ask

  5      for it before I transmit it.

  6            Q     And once its finalized, and you feel that its

  7      ready, then you transmit it to corporate?

  8            A     Myself or one of the other administrators.

  9                  MS. STEINBACK:      I'm handing the deponent a

 10      document that has been marked Exhibit 6, which is

 11      Bates-stamped GEO 02226 through 02233.

 12                  (Whereupon Exhibit 6 was marked for

 13                  identification by the Court Reporter

 14                  And is attached hereto.)

 15      BY MS. STEINBACK:

 16            Q     Is this the serious incident report that you

 17      have been discussing throughout your testimony?

 18            A     Yes.

 19            Q     Is this a template created by GEO Corporate?

 20            A     Yes.

 21            Q     Who is supposed to -- according to GEO's

 22      policies and practices, who is supposed to input the

 23      information into the SIR?

 24            A     It starts with the shift supervisor level.

 25            Q     So the shift supervisor is the first one who

                                                                   Page 81

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 79 of 152 Page ID #:4097


  1      is supposed to input information about this serious

  2      incident into this report?

  3            A     Yes.

  4            Q     What information is the shift supervisor

  5      required to input into the report in order to make it a

  6      complete and accurate report?

  7            A     The narrative, the type of incident,

  8      participants, the date, the time that the client was

  9      notified, and then some of the details of the actual

 10      incident.

 11            Q     Would it be accurate to say that the shift

 12      supervisor should go through each of the categories of

 13      information in this template, and if it applies to the

 14      incident, should input information responsive to the

 15      category into his report?

 16            A     Yes, if they have got the information.

 17            Q     And that's incorporated within GEO's policies

 18      and practices?

 19            A     Yes.

 20            Q     And that's for purposes to generate a complete

 21      and accurate report, correct?

 22            A     Yes.

 23            Q     So, for example, I'm just looking at the page,

 24      Bates-stamped at the bottom GEO 02229.             For example, if

 25      an inmate had escaped during the course of this serious

                                                                   Page 82

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 80 of 152 Page ID #:4098


  1      incident, the shift supervisor would be required to

  2      input information under escape information, correct?

  3            A     Yes.

  4            Q     Similarly, underneath that, if there was

  5      exposure information, the shift supervisor would be

  6      required to input that information into the report?

  7            A     Yes.

  8            Q     After the shift supervisor has input

  9      information into this report, what happens to it?

 10            A     It goes to a review mode.              The notification --

 11      once they enter the information, there's a notification

 12      that goes out to the distribution list.                And I can go

 13      back to Exhibit 4 -- that is the initial notification,

 14      so it's there for review, and then it will be

 15      transmitted by one of the Administrators -- myself or

 16      one of the other Administrators.

 17            Q     After that initial notification to the list,

 18      that is contained in Exhibit 4, are the individuals on

 19      that list permitted to go in and review this serious

 20      incident report to make sure the information that's

 21      needed to be in there is in there?

 22            A     As Facility Administrator, other individuals

 23      that are in that distribution list, I don't know their

 24      accesses.

 25            Q     Are the administrators of the facility

                                                                      Page 83

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 81 of 152 Page ID #:4099


  1              A   Correct.

  2              Q   Does that indicate that it has been

  3      transmitted?

  4              A   It's status was.        It's transmitted, yes.

  5              Q   But that doesn't indicate who it is that

  6      transmitted the documents?

  7              A   No.

  8              Q   Should there be a category in this form that

  9      states who transmitted the document?

 10              A   Not that I know of.

 11              Q   So looking at this report, its not possible to

 12      tell who finalized and signed off on the report?

 13              A   Not that I can tell.

 14              Q   Are those your initials on the first page over

 15      your e-mail address?

 16              A   Yes.

 17              Q   Why did you initial it?

 18              A   I initial every one.          My secretary prints

 19      them, and once they get sent and transmitted into their

 20      database, my name appears on every one of them as being

 21      the Facility Administrator.          So each one of them, my

 22      secretary brings them to me periodically, and I sign

 23      them.

 24              Q   What happens with the document after you sign

 25      it?

                                                                   Page 85

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 82 of 152 Page ID #:4100


  1            Q     Other than meeting the 14-day physical

  2      examination requirement, what other medical care issues

  3      have been brought to your attention as being not

  4      compliant with PBNDS?

  5            A     I don't remember specifically.         There were a

  6      couple issues with meetings, sick calls, timelines, and

  7      I don't remember the specifics of all the findings.

  8            Q     If the facility is not compliant with the

  9      PBNDS, is it your ultimate responsibility to ensure that

 10      it gets into compliance, because you are the Warden?

 11            A     Ultimately, yes.

 12            Q     Other than ICE's inspection of Adelanto, have

 13      there been any other scheduled or unscheduled

 14      inspections from outside entities at Adelanto since you

 15      have been the Warden?

 16            A     Yes.

 17            Q     What other outside entities have performed

 18      scheduled inspections at Adelanto?

 19            A     We had Civil Rights, Civil Liberties,

 20      Disability Rights of California, Office of Detention

 21      Oversight, Office of Inspector General, ICE Health

 22      Services Core.     We have had Nakamoto Group -- there's

 23      been several.

 24                  MS. AGUADO:     For purpose of this deposition,

 25      just limit it to certain inspections of certain

                                                                   Page 93

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 83 of 152 Page ID #:4101


  1      up the privacy curtains, much to the detainees

  2      disagreement, but that's been enforced, and that's no

  3      longer allowed, and we no longer restrain detainees on a

  4      routine basis in the disciplinary side of special

  5      management, strictly on a case-by-case basis if someone

  6      is acting out.

  7            Q     Have you made any other changes in response to

  8      the OIG report?

  9            A     I don't recall each specific finding at this

 10      time, so I don't want to misspeak if we made other

 11      changes.

 12            Q     When you say, "We made changes," are you

 13      talking about specifically at Adelanto, or did GEO

 14      Corporate make those changes?

 15            A     Specifically at Adelanto.

 16            Q     Who is the person authorized to make those

 17      changes at Adelanto?       Was it you?

 18            A     Me.   Me in coordination with ICE.

 19            Q     On the GEO side, it would be because you are

 20      the final decision-maker at Adelanto for GEO, correct?

 21            A     Correct.

 22                  MS. STEINBACK:      Can we go off the record a

 23      minute?

 24                  MS. AGUADO:     Sure.

 25                  (Short recess was taken.)

                                                                  Page 102

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 84 of 152 Page ID #:4102


  1            Q     So you don't recall whether you wait 72 hours

  2      and then at that point create the SIR?

  3            A     I don't recall.

  4            Q     Okay.    But at some point, you create an SIR

  5      when the hunger strike has been verified?

  6            A     Correct.

  7            Q     You would send -- would you send that in the

  8      same use of force report through the SIR database?

  9            A     Correct.

 10            Q     And then the e-mail notification, just like

 11      with the use-of-force SIR?

 12            A     Correct.

 13            Q     Other than reporting a hunger strike to ICE,

 14      would you also be required to report it to the City of

 15      Adelanto?

 16            A     No.

 17            Q     And to be clear, in June of 2017, were you

 18      required to report any serious incident to the City of

 19      Adelanto?

 20            A     I have never been required to.

 21            Q     In June of 2017, were you required to report

 22      anything about the facility to the City of Adelanto?

 23            A     No.

 24            Q     You already testified that the City of

 25      Adelanto did not perform any inspections of Adelanto

                                                                  Page 107

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 85 of 152 Page ID #:4103


  1      during your tenure as Warden.

  2                   Did they ever come over for meetings?

  3            A      Periodically.

  4            Q      What was the purpose of those meetings?

  5            A      A few of the city council members would attend

  6      our quarterly Community Advisory Board Meetings.

  7            Q      What is the Community Advisory Board Meeting?

  8            A      They are comprised of individuals from the

  9      community.     Some of them are -- we have local government

 10      officials, some are local business owners, or some are

 11      editors in the area, and there's general meeting to

 12      discuss what goes on in all of our different areas.

 13            Q      Are those meetings run by the GEO Group?

 14            A      Yes.

 15            Q      What's the purpose of those meetings?

 16            A      Its for community relations.

 17            Q      So it's not like the City in attending the

 18      meetings had the ability to approve or deny something

 19      that GEO was doing at Adelanto?

 20            A      No.

 21            Q      They are basically information-sharing

 22      meetings, would that be fair to say --

 23            A      Yes.

 24            Q      -- that were open to the community?

 25            A      Yes.

                                                                  Page 108

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 86 of 152 Page ID #:4104




           EXHIBIT 12
           Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 87 of 152 Page ID #:4105


              1                      UNITED STATES D]STRICT              COURT
y"   "'T      2                 FOR THE CENTRAL DISTRICT OF              CAL I FORN   IA
              3

              4     OMAR ARNOLDO R]VERA MART]NEZ,                  ) NO. 5:18-cv-01.125
                    et dL. ,                                       )                  R-GJS
              5                                                    )    CERNFIED
                                        Pl-aintiffs,               )    TRANSCffiT
              6                                                    )


                                                                   )


              7

                    THE GEO GROUP, INC., et al.,                   )


              b

                                        Defendants.                )

              9                                                    )


             10
             11
,s   'r)     t2
      i      13                         DEPOSIT]ON OF JESSIE FLORES
             1.4                            Riverside, California
             15                             Friday, June 28, 20I9
             16
             L1
             1B
             1,9

             20
             2I
             22     Reported by:
             23     Heidi Hummel--Grant
             24     CSR No. 12556
             25     PAGES 1   TI4

                                                                                 Page
q'+
ii
                                                                                           1,



                                             Veritext Legal Solutions
                                                  866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 88 of 152 Page ID #:4106


  1            A   I'm sorry.                                          10:00

  2            Q   Sorry.   Go ahead.     Complete your answer?

  3            A   I've been in this capacity ever since.

  4            Q   When did that happen?

  5            A   August of 2018.                                     10:00

  6            Q   And is your current status still interim City

  7     manager, or have you been appointed more permanently

  8     now?

  9            A   Yes, I've been appointed more permanently.

 10            Q   When did that happen?                               10:01

 11            A   November of 2018.

 12            Q   Is one of your current job duties liaising with

 13     GEO Group?

 14            A   No.

 15            Q   Is one of your current job duties inspecting the    10:01

 16     Adelanto Detention Facility?

 17            A   No.

 18            Q   Is there someone at the City responsible for

 19     inspecting the Adelanto Detention Facility?

 20            A   No.                                                 10:02

 21            Q   Is there someone at the City responsible for

 22     liaising with the GEO Group?

 23            A   No.

 24            Q   Does the GEO Group ever communicate with you?

 25            A   Yes.                                                10:02

                                                                      Page 15

                                        Veritext Legal Solutions
                                             866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 89 of 152 Page ID #:4107


  1      knowledge or dates on the contract?                                 10:31

  2         THE WITNESS:       Dates on the contract.

  3                Well, they both appear to have the same dates.

  4         MS. SWEETSER:

  5         Q      Is one --                                                 10:31

  6         A      Correction one's 17th and 27th, sorry.

  7         Q      So it looks like the services contract was

  8     entered into and then the MOU was entered into; is that

  9     correct?

 10         A      Yes.                                                      10:31

 11         Q      Have you spoken with Mr. Hart about this

 12     correct?

 13         A      No.

 14         Q      Is it your understanding that at the time the

 15     City entered into this contract it had already executed              10:32

 16     an intergovernmental services agreement with ICE?

 17         A      I don't know.

 18         Q      Is there someone at the City who would know?

 19         A      No.

 20         Q      And that's because Mr. Hart left the City?                10:32

 21         A      Yes.

 22         Q      Just looking at the face of the contract there's

 23     a number of whereas provisions at the front.             It looks

 24     like the contract is specifying that GEO Group would act

 25     as a subcontractor for the City.                                     10:32

                                                                            Page 36

                                      Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 90 of 152 Page ID #:4108


  1         A   Yes.                                                  10:36

  2         Q   This contract further required that the service

  3     provider adopt a quality assurance surveillance plan; is

  4     that right?

  5         A   Yes.                                                  10:36

  6         Q   And when the contract refers to the service

  7     provider, they're referring to the City of Adelanto; is

  8     that correct?

  9         A   Yes.

 10         Q   In your role as the City manager have you ever        10:36

 11     had contact with the ICE contracting officer's technical

 12     representative?

 13         A   No.

 14         Q   Do you know if your predecessors in your

 15     position ever had contact with the contracting officer's      10:36

 16     technical representative?

 17         A   I don't.

 18         Q   Do you know if there's any procedure or process

 19     at the City to get in touch with COTR, which I'll

 20     represent to you is the contracting officer's technical       10:37

 21     representative?

 22         A   For ICE?

 23         Q   For ICE.

 24         A   No.

 25         Q   Do you have the contact information for that          10:37

                                                                    Page 39

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 91 of 152 Page ID #:4109


  1         A   No.                                                   10:38

  2         Q   Did any employee of the City of Adelanto review

  3     documents such as post logs, policies and records of

  4     corrective action created by GEO Group?

  5         A   No.                                                   10:39

  6         Q   Was there any mechanism in place at the City to

  7     ensure that GEO was creating this documentation?

  8         A   We contracted with GEO to provide all of these

  9     services for the City of Adelanto.

 10         Q   So if they didn't provide these documents, they       10:39

 11     would be in breach of the contract the City had with

 12     them; correct?

 13         A   I don't know.

 14         MS. AGUADO:     Objection, belated, to legal

 15      conclusion.                                                  10:39

 16             But go ahead, which you already did.

 17         MS. SWEETSER:

 18         Q   Was it your understanding that the contract

 19     required GEO Group to create such documentation?

 20         A   It's my understanding that we contracted with         10:39

 21     GEO to maintain all documentations, policies, procedure

 22     and oversee the facility on behalf of the City.

 23         Q   Do you know if when Ms. Herrera visited the

 24     facility if she looked at documentation?

 25         MS. AGUADO:     Assumes facts.    Lacks foundation.       10:40

                                                                    Page 41

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 92 of 152 Page ID #:4110


  1           A   Federal, state and local.                           10:43

  2           Q   Which federal agencies do you know frequent the

  3     facility?

  4           A   Well, we've had a number of legislatures and

  5     county representatives attend -- attend meetings at the       10:43

  6     detention center and tour the facility, all the way from

  7     Dianne Feinstein's representatives to our state

  8     assemblyman, our senate, senators themselves and/or

  9     their representatives.

 10           Q   Besides elected officials and their staff, are      10:44

 11     there other federal agencies you're aware of inspecting

 12     the facility?

 13           A   Yes, the attorney general's office it's my

 14     understanding is there on a regular basis.

 15           Q   How did you reach that understanding?               10:44

 16           A   They -- the attorney general's office has

 17     visited the City of Adelanto and has made that clear to

 18     us.

 19           Q   Did they meet with you to discuss the facility?

 20           A   Yes.                                                10:44

 21           Q   Did they discuss the quality of training at the

 22     facility?

 23           A   I don't remember.

 24           Q   Did they discuss generally whether the

 25     performance-based national detention standards are being      10:45

                                                                    Page 44

                                      Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 93 of 152 Page ID #:4111


  1     followed at the facility?                                        10:45

  2         A   I'm sorry?

  3         Q   Did the AG's office discuss with City officials

  4     whether the performance-based national detention

  5     standards were being followed?                                   10:45

  6         A   Yes.

  7         Q   And what do you remember them saying about that?

  8         A   I don't remember.

  9         Q   Do you remember any deficiencies they

 10     identified?                                                      10:45

 11         A   Yes.

 12         Q   What were those.

 13         A   I believe there were healthcare issues that they

 14     were concerned about, the inmates not receiving adequate

 15     healthcare services.     That's what comes to mind.              10:45

 16         Q   Do you remember when that meeting took place?

 17         A   January, February of this year, 2019.

 18         Q   Was there an OIG report being discussed?

 19         A   Yes.

 20         Q   When did the OIG report first come to your               10:46

 21     attention?

 22         A   Beginning of this year.

 23         Q   Did you discuss corrective actions that could be

 24     taken at the facility?

 25         MS. AGUADO:   Objection.    This is irrelevant.    It has    10:46

                                                                        Page 45

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 94 of 152 Page ID #:4112


  1         THE WITNESS:     No.                                         10:47

  2         MS. TISHKOFF:     It's irrelevant.

  3         MS. SWEETSER:

  4         Q   Your answer was no?

  5         A   My answer was no.                                        10:48

  6         Q   How many meetings did you have with the attorney

  7     general's office about the OIG report?

  8         A   Two.

  9         Q   Were they both in January and February of 2019?

 10         A   Yes.                                                     10:48

 11         Q   At those meetings did you discuss whether

 12     detainees had previously raised concerns about the

 13     medical care?

 14         A   Yes.

 15         Q   What did you discuss about that?                         10:48

 16         A   There was no discussion.       It was just brought to

 17     our attention what the complaint was.

 18         Q   Did you look at anything such as a grievance log

 19     for the facility?

 20         A   No.                                                      10:49

 21         MS. AGUADO:     Assumes facts.    Lacks foundation.

 22             Go ahead.     You've already answered.

 23         MS. SWEETSER:

 24         Q   Did you look at any past grievances that had

 25     been presented from the facility?                                10:49

                                                                        Page 47

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 95 of 152 Page ID #:4113


  1     discussed, were there any other meetings you had with          10:54

  2     the attorney general or their office about the facility?

  3         A   No.

  4         Q   Were there are any other federal agencies that

  5     have requested to meet with City officials about the           10:54

  6     facility?

  7         A   No.

  8         Q   You said you haven't met before with the COTR

  9     for the facility; correct?

 10         A   Correct.                                               10:54

 11         Q   Do you know if the people you met with from the

 12     attorney general's office, what their department was?

 13         A   No.

 14         Q   And going back to what we were talking about,

 15     annual meetings with local, state and federal officials,       10:55

 16     was there any annual meeting with the City officials to

 17     discuss the execution of contract by GEO?

 18         A   No.

 19         Q   Was there any kind of quality control review of

 20     how GEO was performing under the contract?                     10:55

 21         MS. AGUADO:     Objection.   It's vague.     Ambiguous.

 22             Go ahead.

 23         THE WITNESS:     What's the question, I'm sorry?

 24         MS. SWEETSER:

 25         Q   Was there any kind of review or quality control        10:55

                                                                      Page 51

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 96 of 152 Page ID #:4114


  1     plan by the City to assess how GEO was performing the         10:55

  2     contract?

  3         A     GEO performed all of -- we hired GEO to perform

  4     all of those tasks, duties or responsibilities on our

  5     behalf.     The City of Adelanto's behalf.                    10:56

  6         Q     Was there any kind of quality control or

  7     assessment by the City of how the -- whether the

  8     performance was happening?

  9         A     We relied on GEO to perform all of those

 10     responsibilities on our behalf.                               10:56

 11         Q     So the City didn't have any mechanism to assess

 12     whether they were performing it in accordance with the

 13     terms?

 14         A     I don't know.

 15         Q     As far as you're aware there was no such            10:56

 16     mechanism?

 17         MS. AGUADO:     And aside from what he's already

 18      discussed the federal agencies giving notice of issues

 19      or something more specific?

 20         MS. SWEETSER:     I'm asking about City mechanisms.       10:56

 21         Q     As far as you're aware was there any City

 22     assessment or quality control mechanism to determine

 23     whether GEO was performing the contract the way -- in

 24     complying with the terms?

 25         A     No, we relied on GEO for -- to oversee the          10:57

                                                                    Page 52

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 97 of 152 Page ID #:4115


  1     detention center or behalf of the City of Adelanto.           10:57

  2         Q   Did any City employee ever review training

  3     documents from the GEO Group?

  4         MS. AGUADO:     Calls for speculation.

  5             If you know.                                          10:57

  6         THE WITNESS:     No.   Actually, I don't know.

  7         MS. SWEETSER:

  8         Q   You're not aware of any such --

  9         A   I'm not.

 10         Q   Did any City employee ever review training            10:57

 11     documents from Correct Care Solutions?

 12         MS. AGUADO:     Lacks foundation.     Assumes facts.

 13      Calls for speculation.

 14         THE WITNESS:     I don't know.

 15         MS. SWEETSER:                                             10:58

 16         Q   You're not aware of any such review?

 17         A   I'm not.

 18         Q   Are you aware that at some point GEO Group

 19     subcontracted its healthcare at the facility?

 20         A   That's my understanding.                              10:58

 21         Q   Did the City have any say in whether or not that

 22     healthcare was subcontracted?

 23         A   No.

 24         Q   There's no provision in the contract that you're

 25     aware of that would limit subcontracting by the               10:58

                                                                    Page 53

                                     Veritext Legal Solutions
                                          866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 98 of 152 Page ID #:4116


  1         Q   Do you know under this agreement did the                   11:26

  2     San Bernardino Sheriff's Department have an obligation

  3     to make City employees aware of problems at the

  4     facility?

  5         MS. AGUADO:     The agreement between the City and the         11:26

  6      police department or the sheriff's department?         Is that

  7      what you're talking about?

  8         MS. SWEETSER:     Yes.

  9         Q   Did the sheriff's department have an obligation

 10     to notify the City of problems with the facility?                  11:26

 11         A   I'm sure they --

 12         MS. AGUADO:     What category does that fall under?      I

 13      don't believe there's a category related to agreements

 14      between the City and the San Bernardino County

 15      Sheriff's Department.                                             11:27

 16         MS. SWEETSER:     So let me ask it a different way.

 17         Q   I understand that you had a memorandum of

 18     understanding with the GEO Group about the provision of

 19     sheriff's department services; is that correct?

 20         A   Yes.                                                       11:27

 21         Q   And that's what's reflected in Exhibit 10?

 22         A   Where are you looking now?

 23         Q   Just in general is this a memorandum that

 24     reflects an agreement about the provision of

 25     San Bernardino Sheriff's Department's services --                  11:27

                                                                          Page 63

                                     Veritext Legal Solutions
                                          866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 99 of 152 Page ID #:4117


  1         A   Yes.                                                      11:27

  2         Q   -- at the facility?

  3             Do you know if there was any obligation under

  4     this agreement that the sheriff's department notify the

  5     City of any problems at the facility?                             11:27

  6         A   I don't know if there was an obligation, but the

  7     sheriff's department is very responsible.         And if there

  8     was an incident that rose to that level, I'm certain

  9     that they would report that to us.

 10         Q   Have you reviewed anything in this case, any              11:28

 11     incident reports, by the sheriff's department?

 12         A   No.

 13         Q   Have you seen any incident reports transmitted

 14     about the facility to the City?

 15         MS. AGUADO:     Lacks foundation.    Assumes facts that       11:28

 16      any reports would be transmitted if there was any

 17      issues to record on.

 18             But go ahead.

 19         THE WITNESS:     I'm sorry, question?

 20         MS. SWEETSER:                                                 11:28

 21         Q   Have you ever seen any incident reports about

 22     the facility transmitted to the City by the sheriff's

 23     department?

 24         A   No.

 25         Q   Was it your understanding that under this MOU --          11:29

                                                                         Page 64

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 100 of 152 Page ID #:4118


   1    were discussed?                                                               11:44

   2           A     No.

   3           Q     What was what -- what is a quarterly meeting?

   4           A     There's -- they give reports as to -- they give

   5    a report on their activities at the detention center.                    I    11:44

   6    don't remember the specifics.               There was a guest speaker

   7    from within GEO.           And then there was a tour shortly

   8    thereafter -- this was a couple of years ago.

   9           Q     Was it in 2017?

  10           A     I think so.      '17.     Could have -- it could have            11:45

  11    been early '18.           I don't remember.       It was during

  12    Elliott's term as City manager.                Or just during the time

  13    he was City manager.

  14           Q     When you say you heard them give reports on

  15    their activities, what activities were they discussing?                       11:45

  16           A     I don't remember.

  17           Q     Were they discussing the -- the food provided to

  18    detainees?

  19           A     No.   No.

  20           Q     Sorry.      Go ahead.                                            11:45

  21           A     I was going to say although they did serve food

  22    cooked by the detainees.              I don't recall what the topic

  23    was.       We did take a tour of the facility shortly

  24    thereafter, the entire crew.               There was representation

  25    from local level, state, federal, county.                  And shortly        11:46

                                                                                     Page 74

                                             Veritext Legal Solutions
                                                  866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 101 of 152 Page ID #:4119


   1    thereafter we all took a tour of the facility.              That's     11:46

   2    all I recall.

   3        Q     And when you say it was a quarterly meeting, did

   4    they have meetings like this at the facility four times

   5    a year?                                                                11:46

   6        A     I believe it's one of the same ones.            I haven't

   7    been to one since then.       There was one just yesterday.

   8    I couldn't make it.       So we had our members of our City

   9    Council attend that meeting.        There were three Council

  10    members that attended yesterday's quarterly meeting.                   11:46

  11    All of our Council members are involved in these

  12    quarterly meetings.

  13        Q     Is there a particular person at GEO Group who

  14    organizes the meeting?

  15        A     I don't know.                                                11:47

  16        Q     Do you get emails about these meetings?

  17        A     Yes.

  18        Q     Do the emails come from GEO Group?

  19        A     It's a quarterly invitation that is sent to our

  20    office from one of the GEO representatives.              It could      11:47

  21    possibly be their executive staff.

  22        Q     Do you know if -- at the meeting you attended

  23    who the guest speaker was?

  24        A     (Indicating.)

  25        Q     Do you remember -- I'm sorry, you have to give               11:47

                                                                              Page 75

                                      Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 102 of 152 Page ID #:4120


   1        Q      Does it involve -- excuse me.                         11:49

   2               Does it involve observing any detainees?

   3        A      Yes.

   4        Q      On the tour you were on, do you remember what

   5    you were seeing detainees doing?                                 11:49

   6        A      Interacting with each other.

   7        Q      Do you go into the dormitories on the tour?

   8        A      Not into the dormitory, but there's a glass that

   9    separates the hallway from the dorm.          Or a wall with

  10    windows.                                                         11:49

  11        Q      Do you know about how long the quarterly meeting

  12    usually lasts?

  13        A      Over --

  14        MS. AGUADO:       He said he only went to one.       So I

  15     guess the one meeting he went to.                               11:49

  16        THE WITNESS:       The one meeting I went to was over an

  17     hour.     Correct.    The one meeting I went to was over an

  18     hour.     The meeting was an hour, and then it concluded

  19     with a tour of the facility.        So I'm just going to

  20     guess approximately two hours.                                  11:50

  21        MS. SWEETSER:

  22        Q      Are all Council members always invited to these

  23    meetings?

  24        A      Yes.   They're all part of the existing board,

  25    the quarterly meeting board.        And they also have access    11:50

                                                                        Page 77

                                      Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 103 of 152 Page ID #:4121


   1        Q      When you referred to the contract as a                 12:23

   2    pass-through before, what were you referring to passing

   3    through?

   4        A      My understanding is that at the time when the

   5    City wanted to contract or contractual agreement with             12:23

   6    GEO, shortly thereafter GEO went into contract with ICE.

   7    However, at that time it was a conflict of interest for

   8    Geo to bill ICE directly.       So there was an agreement at

   9    that time as the City being the pass-through for the

  10    revenues received either between GEO and ICE or ICE GEO.          12:23

  11        Q      So would ICE pay the City the bed day rate and

  12    the City would then pay that rate to GEO?

  13        A      I believe so.    I believe that was the contract

  14    agreed upon back in 2010 or '11.

  15        Q      And then GEO would pay the 1.1 million in fees         12:24

  16    that we mentioned before?       Fees and taxes to the City?

  17        A      Yeah.   And I don't know if those were the exact

  18    fees.   I don't recall what numbers those are.

  19        Q      You just had an estimate it was around 1.1?

  20        A      That's -- yes.    Could be less.     Could be more.    12:24

  21        Q      And under this contract from 2011 there was a

  22    certain minimum staffing at the facility; is that right?

  23        A      Yes.

  24        Q      Did the City do anything to ensure that the

  25    minimum number of staff were at the facility?                     12:25

                                                                         Page 97

                                      Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 104 of 152 Page ID #:4122


   1        Q      Are there any agencies you know of visiting the      12:28

   2    facility that we haven't already discussed?

   3        A      No.

   4        MS. SWEETSER:     Can we go off the record?

   5        THE REPORTER:     We're off the record.                     12:29

   6               (A recess is taken.)

   7        MS. SWEETSER:

   8        Q      Have you ever reviewed any policy manual that

   9    GEO produced to you?

  10        A      No.                                                  12:44

  11        Q      Do you know whether the City maintains records

  12    of the current policy manuals at the facility?

  13        A      Yes.

  14        Q      Who maintains those records?

  15        A      That would be the City clerk.                        12:44

  16        Q      How are -- what City employees reviewed those

  17    manuals?

  18        A      We have records.    We just -- I don't know who

  19    reviews them.

  20        Q      Do you know if anyone has reviewed them?             12:44

  21        A      I don't know.

  22        Q      Is there any annual or quarterly meeting where

  23    the City goes over the policy manuals with GEO?

  24        A      I don't know.

  25        Q      During your time at the City has there been such     12:45

                                                                      Page 100

                                      Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 105 of 152 Page ID #:4123


   1                   Certification of Court Reporter

   2                               Federal Jurat

   3

   4                I, the undersigned, a Certified Shorthand

   5    Reporter of the State of California do hereby certify:

   6                That the foregoing proceedings were taken

   7    before me at the time and place herein set forth; that

   8    any witnesses in the foregoing proceedings, prior to

   9    testifying, were placed under oath; that a verbatim

  10    record of the proceedings was made by me using machine

  11    shorthand, which was thereafter transcribed under my

  12    direction; further, that the foregoing is an accurate

  13    transcription thereof.

  14                That before completion of the deposition a

  15    review of the transcript was requested.

  16                I further certify that I am neither

  17    financially interested in the action nor a relative or

  18    employee of any of the parties.

  19                IN WITNESS WHEREOF, I hereby subscribe my name

  20    this 13th day of July, 2019.

  21

  22

  23                <%15048,Signature%>

  24                Heidi Hummel-Grant

  25                Certified Shorthand Reporter No. 12556

                                                                  Page 114

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 106 of 152 Page ID #:4124




           EXHIBIT 13
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 107 of 152 Page ID #:4125


   1                IN THE UNITED STATES DISTRICT COURT
   2               FOR THE CENTRAL DISTRICT OF CALIFORNIA
   3
   4
         OMAR ARNOLDO RIVERA MARTINEZ;      )
   5     ISAAC ANTONIO LOPEZ CASTILLO;      )
         JOSUE VLADIMIR CORTEZ DIAZ; JOSUE  )
   6     MATEO LEMUS CAMPOS; MARVIN JOSUE   )
         GRANDE RODRIGUEZ; ALEXANDER        )
   7     ANTONIO BURGOS MEJIA; LUIS PENA    )
         GARCIA; JULIO CESAR BARAHONA       )
   8     CORNEJO, as individuals,           )
                                            )
   9                  Plaintiffs,           )
                                            )           CASE NO. 5:18-cv-01125-SP
  10                vs.                     )
                                            )
  11     THE GEO GROUP, INC., a Florida     )
         corporation; THE CITY OF ADELANTO, )
  12     a municipal entity; GEO LIEUTENANT )
         DURAN, sued in her individual      )
  13     capacity; GEO LIEUTENANT DIAZ,     )
         sued in her individual capacity;   )
  14     GEO SERGEANT CAMPOS, sued in his   )
         individual capacity; SARAH JONES, )
  15     sued in her individual capacity;   )
         THE UNITED STATES OF AMERICA; and )
  16     DOES 1-10, individuals,            )
                                            )
  17                  Defendants.           )
         ___________________________________)
  18
  19
  20                     DEPOSITION OF JOANNE LANGILL
  21                      SAN BERNARDINO, CALIFORNIA
  22                      THURSDAY, AUGUST 29, 2019
  23     REPORTED BY:
  24     Carolyn Ann Peterson
         CSR No. 3195
  25     Pages 1 -84

                                                                       Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 108 of 152 Page ID #:4126


   1            A     Yes.

   2            Q     Okay.   Thank you.

   3                  Did you discuss this deposition with anyone

   4     other than your attorney?

   5            A     No.

   6            Q     Did you meet with your attorney to prepare for

   7     the deposition?

   8            A     Yes.

   9            Q     Without telling me anything that you

  10     discussed, how long did you meet with your attorney?

  11            A     Probably about 10, 15 minutes.

  12            Q     Was that today?

  13            A     No.

  14            Q     So that was some occasion prior to today?

  15            A     Yes.

  16            Q     You did not discuss this deposition with

  17     anyone currently at GEO?

  18            A     No.

  19            Q     No one at Adelanto?

  20            A     No.

  21            Q     How long have you been the Compliance

  22     Administrator at Adelanto?

  23            A     It would be four years.

  24            Q     What are your responsibilities as the

  25     Compliance Administrator?

                                                                   Page 10

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 109 of 152 Page ID #:4127


   1            Q     Has there ever been a description that you

   2     have observed as the Compliance Administrator where a

   3     review was done of an after-action report and a

   4     different conclusion was reached as to the propriety

   5     report of use-of-force?

   6            A     No.

   7            Q     Other than the Chief of Security, who exactly

   8     is responsible for reviewing the file before sending it

   9     out to ICE?

  10            A     The Facility Administrator.

  11            Q     And I think you said the Facility

  12     Administrator gives it to the Chief of Security, whoever

  13     does the final review before giving it to ICE; is that

  14     correct?

  15            A     Yes.

  16            Q     During the time that you have been Compliance

  17     Administrator, has the City of Adelanto at any point

  18     come into the facility for purposes of conducting an

  19     audit?

  20            A     No.

  21            Q     During the time that you have been Compliance

  22     Administrator has the City of Adelanto come into the

  23     facility to do any sort of review of the policies --

  24            A     No.

  25            Q     -- that are governing the facility?

                                                                   Page 56

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 110 of 152 Page ID #:4128


   1            A     No.

   2            Q     To your knowledge, does the City of

   3     Adelanto -- strike that.

   4                  To your knowledge, has GEO provided the City

   5     of Adelanto with their policies and procedures manual?

   6            A     I do not know that.

   7            Q     Has anyone from the City of Adelanto ever

   8     contacted you about any of the policies governing

   9     Adelanto?

  10            A     No.

  11            Q     Has anyone at the City of Adelanto ever

  12     contacted you in your capacity as the Compliance

  13     Administrator for any purpose?

  14            A     No.

  15            Q     And you have been the Compliance Administrator

  16     for four years?

  17            A     Yes. Yes.

  18            Q     Are you aware of whether the City of Adelanto

  19     has come to do a walk-through at any point in the

  20     facility prior to you being the Compliance

  21     Administrator?

  22            A     I don't know.

  23            Q     I'm going to represent to you that the City of

  24     Adelanto has stated that a representative of the city

  25     went to Adelanto in October of 2012 or November of 2012.

                                                                   Page 57

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 111 of 152 Page ID #:4129


   1     of a rebellion, riot or disturbance, and when all of the

   2     followings conditions exist."

   3                  What is a rebellion for purposes of this

   4     policy?

   5            A     That I'm not sure.         That was already put in

   6     there before I came in.

   7            Q     Has anyone ever come to you to ask what or how

   8     to define that word "rebellion" in this policy?

   9            A     No.

  10            Q     Is there a definition of rebellion for

  11     purposes of this policy?

  12            A     No.

  13            Q     Looking right next to the word "rebellion,"

  14     the next word is "riot."         What is a riot for purposes of

  15     this policy?

  16            A     That's usually when it's more than, let's say,

  17     five detainees or on the housing unit being involved in

  18     some type of disturbance of the facility, like fights

  19     going on.

  20            Q     And when you say type of disturbance for the

  21     facility like fights, what other things would be the

  22     type of disturbance that would constitute a riot?

  23            A     Usually it's fights for the most part.

  24            Q     Is there anything else that you can think of

  25     other than fights?

                                                                   Page 60

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 112 of 152 Page ID #:4130


   1

   2                          REPORTER'S CERTIFICATE

   3

   4                  I, CAROLYN ANN PETERSON, Certified Shorthand

   5     Reporter, do hereby certify:

   6                  That prior to being examined, the witness in

   7     the foregoing proceeding was by me duly sworn to testify

   8     to the truth, the whole truth, and nothing but the

   9     truth.    That said proceedings were taken before me at

  10     the time and place therein set forth and were taken down

  11     by me stenographically at the time and place therein

  12     named and thereafter reduced to computerized

  13     transcription under my direction and supervision;

  14                  I further certify that I am neither counsel

  15     for nor related to any party in said proceedings, nor in

  16     any way interested in the outcome thereof.

  17                  IN WITNESS WHEREOF, I have hereunto subscribed

  18     my name this date: September 19, 2019.

  19

  20

  21

  22                             <%17893,Signature%>

                                 CAROLYN ANN PETERSON, CSR 3195

  23

  24

  25

                                                                   Page 84

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 113 of 152 Page ID #:4131




           EXHIBIT 14
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 114 of 152 Page ID #:4132


    1                          UN]TED STATES DISTR]CT COURT
    2                         CENTRAL DISTRICT OF CAL]FORNIA
    3
    4    OMAR ARNOLDO R]VERA MARTINEZ;
         ISAAC ANTON]O LOPEZ CASTILLO;                                  CER/NFED
    5    JOSUE VLADIMIR CORTEZ DIAZ; JOSUE
         MATEO LEMUS CAMPOS' MARVIN JOSUE
                                                                       TRANSCruFT
    6    GRANDE RODRIGUEZ; ALEXANDER ANTON]O
         BURGOS MEJ]A; LUIS PENA GARCIA;
    1    JULIO CESAR BARAHONA CORNEJO, AS
         ]NDIVI DUALS,
    B

                                   PLA]   NT T FFS ,               CASE NO.:
    9
                        VS.                                        5:18-CV-01125-R-GJS
   10
         THE GEO GROUP, INC., A FLORIDA
   11    CORPORATION; THE CITY OF ADELANTO,
         A MUNICIPAL ENTITY; GEO LIEUTENANT
   72    DURAN, SUED IN HER INDIVIDUAL
         CAPACITY; GEO LIEUTENANT DIAZI
   13    SUED IN HER IND]VIDUAL CAPACITY;
         GEO SERGEANT CAMPOS, SUED IN HIS
   1,4   ]NDIV]DUAL CAPACITY' SARAH JONES,
         SUED IN HER INDIVIDUAL CAPAC]TY;
   15    THE UNITED STATES OF AMERICA; AND
         DOES 1-10, INDIVIDUALS'
   1,6
                                   DEFENDANTS
   71
   1B
   I9
   20                  DEPOSITION OF SERGEANT GIOVANNI                 CAMPOS
   2I                            WEDNESDAY, MAY          B,   201,9
   22
   ZJ    JOB   No.:3295952
   24    REPORTED BY CARLA         J.   AMBRTZ, CSR NO. 1,2504
   25     PAGES   1-    189

                                                                                Page   1


                                        Veritext Legal Solutions
                                             866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 115 of 152 Page ID #:4133


   1          Q     Do you remember if any of the updates were
   2    about OC spray?
   3          A     Yes.    We had a refresher.
   4          Q     So thinking back to your time in the military,
   5    when you were getting these updates on OC spray and you
   6    had training on OC spray, were you trained there was a
   7    safe distance at which to deploy OC spray?
   8          A     Yes.
   9          Q     What was that distance?
 10           A     It depends if you have -- it depends how close
 11     they are to you and what's going on.                 Typically, three
 12     to five feet.
 13           Q     So three to five feet would be the usual rule;
 14     is that right?
 15           A     Yes.
 16           Q     When you say it depends how close they are to
 17     you, do you mean if the person is approaching you, you
 18     might end up spraying them at a closer --
 19           A     Yes.
 20           Q     But if they're not approaching you, you would
 21     try and spray from three to five feet; is that right?
 22           A     Yes.
 23           Q     Were you taught restraint holds while you were
 24     in the military?
 25           A     Yes.

                                                                   Page 16

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 116 of 152 Page ID #:4134


   1                MS. AGUADO:    Compared to what?

   2    BY MS. SWEETSER:

   3         Q      Compared to the Maglite job you were working?

   4         A      Yes.

   5         Q      When you first started at the facility, did you

   6    have training there?

   7         A      Yes.

   8         Q      How long was that?

   9         A      I remember two to four weeks.

  10         Q      And then after -- after you started at the

  11    facility, was there additional training over the course

  12    of the time you were working there?

  13         A      There's annual refresher.

  14         Q      How long is the annual refresher at the

  15    facility?

  16         A      One week, 40 hours.

  17         Q      When you started at the facility, did you --

  18    what level did you start at?

  19         A      Officer.

  20         Q      And at some point, did you get promoted to

  21    sergeant?

  22         A      Yes.

  23         Q      When was that?

  24         A      Five years after being there.

  25         Q      Was that in 2017?

                                                                   Page 19

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 117 of 152 Page ID #:4135


   1    If you have other information you want to --

   2               MS. AGUADO:     But it still didn't happen after

   3    hours.    Or maybe you need to define after hours.           If

   4    you're talking about in the evening, it didn't happen in

   5    the evening, so I don't think we need to go down this

   6    road.

   7               MS. SWEETSER:      Why don't I rephrase.

   8    BY MS. SWEETSER:

   9         Q     Do you know whether Lieutenant Diaz had a way

  10    to reach the warden when he was not at the facility?

  11         A     Yes.

  12         Q     Do you know whether she reached out to the

  13    warden that morning?

  14         A     Typically, you have to when something happens.

  15         Q     Did she tell you, that morning, that she was

  16    going to reach out to or contact the warden?

  17         A     I don't know.

  18         Q     Did you ask Lieutenant Withers to contact the

  19    warden?

  20         A     No.

  21         Q     And is it your training and understanding that

  22    the facility administrator should be contacted prior to

  23    the use of OC spray?

  24         A     No.

  25         Q     That's not something that you were trained to

                                                                   Page 51

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 118 of 152 Page ID #:4136


   1    do?
   2          A     Once you're certified, you don't need
   3    authorization.
   4          Q     Is there someone in the facility called a
   5    security supervisor?
   6          A     No.
   7          Q     Were you certified in the use of OC spray?
   8          A     Yes.
   9          Q     When did that happen?
 10           A     At GEO?
 11           Q     Yes, at GEO.
 12           A     A few months before.            May, maybe.
 13           Q     So was it at the time of your promotion to
 14     sergeant?
 15           A     Yes.    When you get promoted, you do it.
 16           Q     So once you're certified and promoted to
 17     sergeant, you don't have to contact someone else for
 18     approval before using OC spray; is that right?
 19           A     No, you don't.
 20           Q     Before you were promoted to sergeant, did you
 21     have any other promotions within the GEO Group?
 22           A     No.
 23           Q     When you were first promoted to sergeant, was
 24     there a specific place you were assigned in the
 25     facility?

                                                                   Page 52

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 119 of 152 Page ID #:4137


    t         A     Yes.
    2         O     And what type of assistance was requested?
    3         A     They really    don't say much info on the radio,
    4    because anything can happen. So you just call for
    5    someone to come over.
    6       o Did they call for officers to respond from                         the
    1    West facility speci fi ca1 ly?
    B         A     No.

    9         o     Did they call      for all officers        to respond?
   10         A     She    called for a supervisor.
   11         O     Was    that the first     cal-l or the second call?
   I2         A     Second call.
   13         O     So on the first      caII'     was there any       I   mean,

   T4    what      what was it your understanding the cafl-            was

   15    asking for?       What type of assistance?
   I6         A     "We need backuP      at East.     "

   17         O     Did she say "backup at East" or at "East
   1B     2-Charlie" specificallY?
   1,9        A     WeII, typi-cally,       you would say where. So yeah,
   20     East 2-Charlie.
   2I         O     Was    there any -- was that all the information
          relayed 1n the cal-l?
   ZJ         A     Yeah. The second one was just asking for                 a

   24     supervisor, and then time lapsed, and they called again.
   25     Sounded really     urgent.    You can tel-l- by the voice.             And


                                                                           Page    14


                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 120 of 152 Page ID #:4138


    1    at the moment, I needed to send everyone out on their
    2    hospital runs. I couldn't hold that uP, because that's
    3    medical care for detainees.           So I finished there.         Me

    4    and Withers could not both go.            We    cannot leave our
    5    facility      without a supervisor.        So I went   -



    6         0        Okay. So there was one call while you were at
    1    the armory
    o         A        There were several.
    9         O           that called for assistance?
   10         A        Yes.

   11         O        Then time lapsed, and then a second call             came

   I2    in for a supervisor; is that right?
   13         A        Yes.
   1,4        O        And then further    time lapsed.       You couldnrt
   15    respond because you had to provide medical care to the
   1_6   detainees; is that ri-ght?
   L1         A        f was asslgning firearms so they can take
   18    detainees.
   19         O        And then a third    call came in for a supervisor,'
   ZU    is that right?
   21,        A        Yes.

   22         O        At that point of the third call,             were you done
   23    as s igning    the firearms?
   24         A        Yes. I rushed it,      and I responded.
   25         o        Did you talk to Lieutenant Withers to tell             him

                                                                           Page 75

                                   Veritext Legal Solutions
                                          866 299-s127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 121 of 152 Page ID #:4139


    1         O     When   you talked to him to teII him you were
    2    going to respond, did he tell         you anythlng about what
    3    communication he had with them?
    4               MS. AGUADO: Mischaracterizes testimony.
    5               THE WITNESS: NO.

    6    BY MS.   SWEETSER:

    1         O     Is it just your speculation that Withers called
    o    over there, or do you     know?

    9         A     What do you mean?
   10         O     WelI, you said that Withers called over there
   11    to flnd out what was going on after the radio cal-I. Do
   I2    you know that personalJ-y, or you're just assuming that
   13    that would have happened?
   1,4        A     I rm assuming, because there was no other radio
   15    communication.
   16         O     So Withers didn't      say anything to you about
   \1    communication he had with the facility;             is that right?
   18         A     No.

   I9         O     So during the second cal-I, You were still-
   20    assigning firearms, but by the time of the third call,
   21-   you were done assigning the firearms; is that right?
   22         A     Yes.
   23         a     Did you radio over to the East to see what           was

   24    happening before you responded?
   25         A     No.

                                                                      Page    11

                                  Veritext Legal Solutions
                                       866 299-s127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 122 of 152 Page ID #:4140


    1           O     Besides calling Withers to al-ert him that you
    2    were going and then calling          the perimeter patrol,           did
    3    you call anyone else on the radio to tell                 them that you
    4    were going to East?
    5           A     No. There's no one there.
    6           O     There's no one where?
    1           A     Only supervisors there were me and him.
    B           O     How   long did it take the perimeter patrol to
    9    respond to your call?
   10           A     A few seconds.
   11_          O     How   long did it take them to drive you over to
   1,2   the other facility?
   1-3          A     Less than two minutes.
   I4           O     When you   arrived at East, was there           a

   1_5   particular      door of East that you arrived at?
   I6           A     The front door.
   1-1          O     And when you go in the front door of East,
   1B    where is 2-Charlie located relative               to the front door?
   L9           A     You walk down the hallway.               You make   a right.
   20    You walk down another hallway.             You make a l-ef t.        You

   2I    walk down another hallway.           You open the yard.            You run
   ))    through the yard.       And then you get to the 2-Pod.                 You

   23    open   a door      You go down the hallway.             Then another
   24    door opens, and you're in 2-Charlie.
   25           O     When you   arrived at the facility              well, while

                                                                             Page 19

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 123 of 152 Page ID #:4141


    1    you were riding with the perimeter patrol,                  did they teIl
    2    you anything about what was going on at East facility?
    3         A     No.

    4               MS. AGUADO: Assumes facts that they would
    5    know.

    6               Go ahead.
    1               THE WITNESS: NO.

    B    BY MS.   SWEETSER:

    9         O     Did Lieutenant Withers tell              you anything about
   10    what was going on at 2-Charlie?
   11         A     No.

   1,2        O     Between arriving     at the front door            and   going to
   13    the door of 2-CharLre, did you encounter anyone el-se                   who

   I4    told you what was going       on?

   15               No.

   I6         I     Did you hear any radio cal-ls -- from the third
   L1    call that we talked about ca11j-ng for a supervisor to
   1B    when you arrived at the door of 2-Charlie, did you hear
   1,9   any other radio calls?
   20         A     I don't remember.
   2I         O     Is it fair to say that,         when you arrived at the

   22    door of 2-CharIie, alI you knew was that someone had
   z5    radi-oed from assistance            for assistance from there?
   24         A     Voq


   25         O     And when you entered' did                 what      what did

                                                                            Page   B0

                                  Veritext Legal Solutions
                                        866 299-sr27
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 124 of 152 Page ID #:4142


   1    you see happening there?

   2         A      Count starts at 6:15.         That's when they prep.

   3    It could be 6:10 or 6:15, but it's prior to 6:30.              So,

   4    typically, every day, it would be silent during count.

   5    When I walked in, everyone was standing up.            People were

   6    yelling.     Everyone was swearing at everybody.         All

   7    detainees were yelling at officers in Spanish and

   8    English.     It looked like -- like a rebellion.         What I

   9    saw was that everyone was just going against the

  10    officers.

  11         Q      So when you say it looked like a rebellion, is

  12    that something that you were trained to recognize?

  13         A      I would just say I just recognized what it is.

  14         Q      So you were not trained on what a rebellion is;

  15    is that right?

  16         A      No.

  17         Q      Have you seen the word "rebellion" in any

  18    policy documents?

  19         A      Yes.

  20         Q      What policy documents are those?

  21         A      I don't know.

  22         Q      Were they policy documents you reviewed for

  23    today?

  24         A      It could have been.

  25         Q      But you didn't receive on any -- any -- you

                                                                   Page 81

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 125 of 152 Page ID #:4143


   1    didn't receive any training on what a rebellion was?
   2          A     No.
   3          Q     And when you say detainees were yelling at
   4    officers, were the detainees in the bunks yelling?
   5          A     In the bunks.
   6          Q     What did you hear them yelling?
   7          A     It was in Spanish.           People were talking really
   8    fast.     I don't know what they were saying.
   9          Q     Did you hear anyone yelling in English?
 10           A     Detainees?
 11           Q     Detainees, yes.
 12           A     Yes.
 13           Q     What were the detainees yelling in English?
 14           A     It sounded like a bunch of cuss words.
 15           Q     Did you hear any detainees yelling at the
 16     officers to stop?
 17           A     No.
 18           Q     Where were the detainees in the bunks when
 19     you -- when you entered and saw detainees yelling from
 20     the bunks, where were -- where were those detainees?
 21           A     All four tiers had some standing up.
 22           Q     Were there any officers in the bunk areas when
 23     you entered?
 24           A     I don't know.
 25           Q     Did you hear the detainees who were in the

                                                                   Page 82

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 126 of 152 Page ID #:4144


     1        A       Directives,    yes.
    2         O       And it was very loud in there; correcL?
    3         A       Yeah.

    4         O       Coul-d you teIl    which officers         were giving which
    5    directives    ?


     6        A       No.

    1         O       And       but there were multiple officers             gi-ving
    U    commands     at the same time; is that right?
    9         A       Yeah.

   10         O       Were the commands you heard in English?
   11         A       I don't remember.
   1,2        O       Do you remember if       you heard any commands in
   13    Spanish?
   I4         A       Typical-ly, if they're not answering in English,
   15    they're going to try Spanish, if you speak Spanish.
   16         O       Well, typically,      but I'm asking at the           moment

   1-1   you entered the room, did you hear anyone                    any of the
   1B    officers
   I9         A       I heard a lot of Spanish and English, yes.
   20         O       Did you hear any of the officers             giving
   2I    commands     in Spanish when you entered the             room?

   22         A       I don't    know.

   23         O       You don't remember that?
   z4         A       I don't remember.
   25         O       You said it    takes about an hour to complete the

                                                                            Page 86
                                     Veritext Legal Solutions
                                          866 299-st27
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 127 of 152 Page ID #:4145


     I                   MS. AGUADO: ft's        vague as to where these
    2    officers        were standing in the bunk area.
    3                    THE WITNESS: Where         would they     be?

     4   BY MS.     SWEETSER:

    5           O        Is there a part of the bunk area where you
     6   cannot see into the day            room?

    7           A        Only  if your bunk is next to the wal-l.
    B           n        WelJ-, if the o ffi ce rs were standing in the           bunk
     9   area, is there         a   place in the bunk area where the
   10    officers        woufdn't be ab]e to look out into the day               room?

   LI           A        I don't    know.

   L2           O        In your experience in 2-Charlie, did you
   13    were you able to see into the day room from the bunk
   1,4   area   ?


   15           A        Yes.
   1,6          0        When you    entered 2-Charli-e, did you         see

   17    detainee    s    moving between the bunk area and the day room?
   1B           A        No.

   19           O        Did it look to you like any detainees were
   20    destroying property?
   2\           A        No.

   22           O        What's the first      thing you did when you entered
   23    2-Charlie?
   .A
   z.a          A        When   I entered, I saw what I saw, as I
   25    described, and there was                 there was officers       escortj-ng

                                                                               Page 89
                                        Veritext Legal Solutions
                                             866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 128 of 152 Page ID #:4146


   1    the detainee out.      And the detainee was being combative.

   2    He was resistive.      It looked like he was trying to --

   3    trying to run from them.         So I just guided them towards

   4    the wall.     I told them to gain control before they

   5    proceed with moving.

   6                At that point, I still didn't know what was

   7    going on because it was really loud.                  Then I saw that

   8    there was detainees in the day room tables.                  And I saw

   9    officers attempting to secure them, and the detainees

  10    were elbowing them.       They were swerving their bodies

  11    side to side.      They were just not letting the officers

  12    secure them.

  13         Q      Hang on.   I know you have a whole story to

  14    tell, but I want to just break it down thing by thing so

  15    we can get through it in an orderly fashion.                  So hang on

  16    just a sec.

  17                Let's start with the first thing you said.                  You

  18    saw officers escorting a detainee out?

  19         A      Yes.

  20         Q      How were the officers located relative to that

  21    detainee?

  22         A      One on each arm.

  23         Q      Were their hands underneath the detainees arms?

  24    Were they holding onto his triceps?                  How were they

  25    located?

                                                                        Page 90

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 129 of 152 Page ID #:4147


   1               MS. AGUADO:     If you recall.

   2               THE WITNESS:     I don't know.

   3    BY MS. SWEETSER:

   4         Q     And you said you thought the detainee was

   5    trying to run away?

   6         A     He was not walking with the officers.             He

   7    was -- I don't know how to explain it.               He was making

   8    them -- he was trying to walk the officers, basically.

   9         Q     What -- I'm sorry.         What does that mean?

  10         A     Yeah, I don't know how to explain it.             He was

  11    trying to get out of their grasp.

  12         Q     Was he going too fast for them?

  13         A     The detainee?

  14         Q     Yes.

  15         A     Yeah.

  16         Q     So the first thing you saw was the officers had

  17    this detainee by the arms, and he was trying to go

  18    faster than they were going; is that right?

  19         A     Yeah, but he was being -- he was swerving side

  20    to side.    Their hands were behind their backs.             So he

  21    was, like, elbowing the officers.

  22         Q     When you say he was swerving from side to

  23    side --

  24         A     Yeah, swerving his body.

  25         Q     How big was this detainee?

                                                                     Page 91

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 130 of 152 Page ID #:4148


   1         A      Yes.

   2         Q      And then once the front of his body was against

   3    the wall, you expected them to take his arms in a

   4    different way?

   5                MS. AGUADO:     Objection.        Misstates his

   6    testimony.

   7                Go ahead.

   8                THE WITNESS:     Just secure -- I just expected

   9    them to be able to secure him properly.

  10    BY MS. SWEETSER:

  11         Q      What did you mean by that, to secure him

  12    properly?

  13         A      To have him close to them so that he can't run,

  14    he can't elbow the officers.

  15         Q      So did you think they weren't holding him

  16    properly because they were too far from the -- he was

  17    too far from them?

  18         A      He wasn't -- they had no control of him.

  19         Q      And holding him closer would allow them to gain

  20    control?

  21         A      Yes.

  22         Q      And why did you expect them to use the wall to

  23    do that?

  24         A      Because the detainee was running forward.            It's

  25    also to prevent injuries to him, because he could trip,

                                                                      Page 94

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 131 of 152 Page ID #:4149


    1    and they would all fall.
    2         o      Did you watch them as they were placing him          on

    3    the wall?
    4         A      Yes. I guided them to the wall.
    5         O      And did you watch them secure his arms in       a

    6    di fferent way?
    7         n
              d      No, because there was something el-se going on.
    B                MS. AGUADO: Can we take a short break? We're
    9    at the two-hour mark
   10                MS. SWEETSER: Sure.
   11                THE WITNESS: Thank You.

   I2                (Recess was taken f rom 1,221-7 p.m. to 1:04 p.m.)
   13                MS. SWEETSER: Back on the record.
   L4    BY MS.   SWEETSER:

   15         0      Before the lunch break, we were discussing          how

   76    you ordered two officers       to Place the detainee on the
   I1    wall; is that right?
   1B         A      I just guided them.
   T9         O      And you     you verballY said to them, "Put him
   20    on the wall-"; right?
   21,        A      To, yes, gain control.
   ))         O      Did you say "gain control of him"?
   23         A      To gain control of him.
   24         0      So you said, "Put him on the wall to gain
   25     control of him"?

                                                                   Page   95

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 132 of 152 Page ID #:4150


    1         A     YeS.

    2         O     Do you remember saying anything              e.l-se to them at
    3     that time?
    4         A     No.

    5        O    Did they say anything to you about what                 was

    6    going on at that time? Those two officers?
    1         A     I donrt remember.
    B         O     Do you remember which officers              those were?
    9         A     No, I don't.
   10         O     Do you remember if         it was two mafe officers         or
   11    a male and female officer?
   1,2        A     I think it was two males.
   13         O     And then I belj-eve you said before they took
   I4    ahold of his      arms   in a different       wdy, your attention      was

   15    drawn efsewhere; is that right?
   I6         A     Yes.
   1-1        I     Vilhere   was it drawn to?
   1B         A     A day room table.
   1,9              Was    the table directly        behind where they were
   20    placing him on the wall?
   2t         A     Kind of catty-corner.
   22         O     Did you use your pepper spray at the time you
   23    were talking to them?
   24         A     Talking to      who?

   25         O     To the        when you gave that command to place

                                                                          Page 96

                                     Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 133 of 152 Page ID #:4151


    1_   him on the wall, were you using pepper spray at all- at
    2    that time?
    3         A     No.

    4         O     Had you deployed any pepper spray at that time?
    5         A     No.

    6         O     Could you tell       whether pepper spray had been
    '7
         used in the room you were in?
    d         A     No.

    9         O     So you didn't     smefl anything or feel anything
   10    that would indicate pepper spray had been used?
   11         A     No.

   l2         O     I'm going to show You Exhibit 4.
   13                     (Plaintiffs'      Exhibit 4 was marked
   I4               for identification.       )



   15    BY MS.   SWEETSER:

   1"6        0     Do you recognize yourself as one of the people
   1,1   depicted in this exhibit?
   1B         A     It looks like     me.

   19         O     Where are you located in this exhibit?
   20         A     Towards the entrance.
   2I         O     Does this exhibit        show you entering at
   22    6:46 a.m.?
   23         A     That's what it saYS here, Y€s.
   24         O     And does this depict the scene as you remember
   25    it when you entered?

                                                                    Page   97

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 134 of 152 Page ID #:4152


    1    who were housed in 2-Charlie at t.hat time?
    2            A          No.

    3            O          You don't remember knowing any of them?
    4            A          No.

    5            O          Do you know if            the facil-ity          has   a policy that
    6    you cannot pepper spray a detainee who's being
    1    restrained?
    B            A          Yes.
    9            O          It does have that policy?
   10            A          Once they are restrained,                   not being restrained.
   11            O          So if a detainee is being held by the arms, for
   L2    example, it would be out of policy to pepper spray that
   13    de ta   inee   ?


   I4                       MS.    AGUADO:         Obj   ection.        Incomplete
   15    hypothetical.
   I6                       THE WTTNESS:             It depends what they are doing.
   L1    If they're being held by their arms, it's                                 probably
   1_B   because they're striking                        the officers,         which is what I
   t9    saw.

   ZU    BY MS.      SWEETSER:

   2I            O          WeIl, let'    s       talk about the first             detainee you
   22    said was looking like he was walking too fast; correct?
   z5                       MS.    AGUADO:         Objection.           That mischaracterizes
   24    his testimony.
   25                       THE    VOITNESS   :      It l-ooked like he was trying to

                                                                                           Page    99

                                                  Veritext Legal Solutions
                                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 135 of 152 Page ID #:4153


    1    get out of their grasp.
    2    BY MS.      SWEETSER:

    3          O       Did you consider pepper spraying him?
    4          A       No.

    5          O       Woul-d    it. have been in policy for you to pepper
    6    spray      him?

    1          A       No.

    B          O       Why not?
    9          A       He was handcuffed.
   10           O      So it's     out of policy to pepper spray detainees
   11    that are handcuffed?
   1,2         A       Yes.
   13           O      I'm goJ-ng to show you Exhi-bit 5.
   I4                          (Plaintiffs'Exhj-bit           5 was marked
   15                  for identification.          )



   I6    BY MS.      SWEETSER:

   1-1          O      Is this          in Exhibit 5 does t.hat depict you
   1B    interacting         with the officers          in the manner you just
   19    des   cribed?
   20          A       Canrt tell.
   2L           O      But do you see yourself in this exhibit?
   22          A       Standing, yes.
   23           O      And does it       appear that you're interacting          with
   24    some officers         there?
   25          A       I cantt tell       where I'm looking at.

                                                                             Page 100

                                         Veritext Legal Solutions
                                              866 299-s127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 136 of 152 Page ID #:4154


    1           U         Vfell , if      you    look at the timestamp on Exhibit            4


    2    and    on      Exhibit    6, and        you said Exhibit 4 depicts you
    3    entering the            roomr'    is that right?
    4           A         Yes.
    5           O         And    then you deployed your pepper spray in
    6    Exhibit 6, is that riqht?
    1           A         Yes.

                O         Are those two exhibits l-ess than a minute
    9    apart      ?


   10           A         Yes, they are.
   11           o         So does that refresh your recoll-ection that you
   I2    deployed your pepper spray within the first                        minute of
   1-3   entering the            room?

   1,4          n         Yes.
   15           O         Do you know which detainee you were spraying at
   1,6   this            in this exhibi-t?
   t7           A         Yes. Whoever's             on    this side.
   1B           O         And you're pointing to the upper left;                   is that
   I9    right      ?


   20           A         The bottom right.
   21,          O         So you're
   22           A         Well, whichever            way    you see it.    I don't   know.

   23           O         That's all right.                So, Iike, from your
   24    perspective, right?                    You're looking at it          on   your
   25    Ieft            is the detainee you're spraying on the le ft-hand

                                                                                   Page   1"04

                                                Veritext Legal Solutions
                                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 137 of 152 Page ID #:4155


    1    side of the table?
    2         A     Yes.
    3         O     Okay. And you're standing on the left-hand
    4    side of the table; is that right?
    5         A     Voq


    6         O     What do you remember being the reason that you
    7    sprayed this particular       detainee?
    B         A     WeIl, the situation        here has already escalated.
    9    Since the time that it was cal-led, now that I'm seeing
   10    the time here, a lot of time has lapsed.               And I know
   11    that they've already exhausted all the attempts to qain
   t2    compliance. And what I saw was detainees assaulting
   1_3   staff.    So I told the officers,          "Step away," to prevent
   I4    further injuries      to both detainees and staff.
   15         O     So you said the          the situation      escalated from
   I6    the time assistance was first          cal-Iedt is that right?
   11         A     Yes. And from what I saw when I got there.
   1B         O     How    did you know the situation         had escafated
   19    from when assistance was cal-led?
   20         A     Because of how foud it         was, and everyone was
   2I    combative.
   22         O     Did anyone tell      you, prior to 6246:46, the time
   23    stamp on Exhj-bit 6, did anyone tell             you prior to that
   24    what had happened to get to this point?
   25         A     No.

                                                                      Page    1-05

                                   Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 138 of 152 Page ID #:4156


    1           O     Besides guiding the officers              to the waII, prior
    2    to deploying your pepper spray, did you have any
    3    communication with any other officers?
    4           A     I told them to steP away.
    5           O     Did you have anyone give you any information
    6    about what was going        on?

    7                 MS. AGUADO: Asked and answered.
    B                 THE WITNESS:       No. I could see it.
    9    BY MS.     SWEETSER:

   10           O     Did you see this particular           detainee on the
   11    Ieft-hand side of the table elbowing an officer?
   1,2          A     Yes.

   13           O     Prior to deploying your pepper sprayr You                saw

   I4    that   ?


   15                 Yes   .


   L6           o     Do you know which officer           was elbowed?
   I1           A     I don't   know.

   1B           0     Do you know how many officers              were standing
   I9    near that detainee       when     you ordered them        away?

   20           A     No, I donrt.
   2t           O     Do you know how many officers              were around the
   a/)
   LL     table in general when you ordered the officers                   to step
   23    back?
   24           A     No, I don't.
   25           O     Did you give any other orders before telling

                                                                           Page   1-06


                                     Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 139 of 152 Page ID #:4157


    1    the officers       to steP   awaY?

    2          A     I always give directives.              So   my recollection
    3    was       I already know that I would have given directives
    4    for them to comply, and if they didnrt'                  then it would
    5    Iead to something else.
    6          O     f 'm sorry.      Could you cJ-arifY that?          So you
    1    know that you would have already given directives                    to
    B    comply
    9          A     I always give directives.              You can't j ust
   1_0   expect someone to do something without asking them.
   T1          O     You mean the detainees?
   L2          A     Yes.
   13          O     Did you hear          between telling         the officers to
   I4    guide that detainee to the wal-I and deploying your
   15    pepper spray, did you hear the other officers                  giving
   I6    commands    to the detainees?
   1-1         A     Yes.
   1B          O     What did you hear them saY?
   T9                MS. AGUADO: If You recall.
   20                THE VIITNESS:       I don't recal]-.
   2I    BY   MS   SWEETSER:

   22                You said before you had heard some commands as
   ZJ    you entered the room. Were the same commands still
   24    being given?
   25          A     Yes.

                                                                          Paqe L01

                                      Veritext Legal Solutions
                                           866 299-s127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 140 of 152 Page ID #:4158


    1         O           So there were still            multiple        commands being

    2    given by multiple officers?
    3         A           By staff,     yeS.

    4         I           Did you hear any           commands      being given in
    5    Spani sh?
    6         A           I don't remember.
    1         O           Do you remember anything that,                  prior to
    a    deployi-ng the pepper spray, the detainees at the table
    9    were saying?
   10         A           No.

   II         O           Could you tell         what was being said by detainees
   1,2   at the table             as opposed     to detainees yelling           from their
   13    bunks    ?


   1-4        A           Yeah. I was close enough, but f don't                      know

   15    what they were saylng.
   1,6        O           Do     you remember      whether they were saying
   17    anything at that. time ?
   1B         A           No,     I don't.
   I9         I           picture, Exhibit 6, that you have in
                          In thi    s

   20    front of YOUr are all the people who are standing up
   2I    officers     ?


   22         A           It's     not clear enough. I can't tell.
   23         o           Do     you think some of the people standing                 up

   24    around the table coul-d be detai-nees?
   25                     MS. AGUADO: Asked and answered.

                                                                                     Page 108

                                             Veritext Legal So lutions
                                                   866 299-st27
    Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 141 of 152 Page ID #:4159


        1                If you can tell-.
        2                THE WITNESS: I don't know. No, I don't                  know.

        3    BY MS.   SWEETSER:

        4        O    Prior to deploying your pepper spray' did you
        5    give any commands to the detainees yourself?
        6        A    Yes.
        1        O    What did You saY?
        I        A    You just Yell out "OC sPraY."
        9        O    Is that telting the officers to step away,
       10    would you just say "OC spray" and they would know to
       TL    step away?
       I2         A    My command was for them to step awayr ds said
       13    earl-ier. And then before you deploy OC, you say "OC
       L4    warning, " "OC sPraY warning."
       15         a    And when you're saying "OC spray warningr' --
       76         A   That's for everYbodY.
       I1        a       do you give a command to do something?
       18        A    No. They were already refusing all commands
       1.9   from everybody. At this point it was combative. They
       ZV    were not complyi-ng.
       2I        a    So you di-dn't give any commands f or the
       22    detainees to do anything because, in your opinion, they
       23    were not going to comPlY?
       24             MS. AGUADO: Ob;ection.                     That mischaracterrzes
       25     his testimony.
                                                                           Page 109
I
                                      Veritext Legal Solutions
                                           866 299-s127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 142 of 152 Page ID #:4160


    1           OSo               you were       instructing       them to guide the
    2    detainee to the wall- at that time?
    3         A             It could be.            I don't     know.

    4           O           And then 20 seconds later                       or 23 seconds
    5    later,        dL    6:46246, youfre deploying your sprayi correct?
    6         A             Yes. It shows here.
    1           O           So in that time you assessed that the detainees
    B    were not following commands at the tablei                              correct?
    9         A             Yes   .


   10           O           And you gave them a command to stop resisting?
   11         A

   I2           O           Vihen         about how long before deploying the
   13    pepper spray did you gi-ve that command?
   L4         d             Three to five seconds.
   15           O           Was       it before or after asking the officers                to
   T6    step        away?

   L1         A             f don't       know.

   1B                       Did you give the            command      in English or    ].n

   79    Spani sh?
   20                       I don't know. If they speak Spanish, I would
   2I    have done it in Spanish.
   22           {l          Did you       know

   z-t        n             When      detainees respond in Spanish, I speak
   24    Spanish to them.
   25           O           And you didn't

                                                                                      Page 111

                                                 Veritext Legal Solutions
                                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 143 of 152 Page ID #:4161


    1         u       Woul-d   it show a     pause between when       the officers
    2    stepped away and when you began spraying?
    3                 MS. AGUADO:  I think th e video would speak for
    4    itself,     whether or not it shows a pause.
    5                 THE WITNESS:  Yeah. I don't know.
    6    BY MS. SWEETSER:
    7         O       If    you gave   a   command       to the detainees and then
    B    waited for them to comply, you would expect to see                   a

    9    pause between two events; correct                    ?


   10         -f1.    What do you mean?
   11         u       You said you gave          a   command, and you waited at
   I2    leas t three seconds for them to comply; is that right?
   13         l:\     No. I don't        know.       I don't remember.
   1,4        o       You don't remember doing that?
   15         A       I don't remember if therers a pause or              a

   1"6   waiting period.
   1,7        I       But you don't remember waitinq for them to
   1B    comply after        giving the     command?

   L9         A       I    remember   they didn't         comply before or after.
   20         O       But do you remember if you gave a              command and

   2I     then waited to       see    if they would comply?
   22         A       I don't remember.
   23         O       Did you determine that you should deploy pepper
   24     spray at a partlcular          detainee at this time?
   25         n
              h       Yes.

                                                                          Page 113

                                        Veritext Legal  lutions
                                                         So
                                             866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 144 of 152 Page ID #:4162


    1           o           Which detainee               was   that   ?


    2           A           Whichever one I got first.
    3           O           The left-hand --
    4           A           I don't know their names, yeah.
    5           O           Okay.          And why       did you decide that the
    6    le ft-hand detainee should be pepper sprayed first?
    1           A           That's the one that was being combative that I
    B    seen        first.
    9                       And when          you say being combative, you mean                You

   10    thought he was eJ-bowing an officer                               ?


   11           n           Yes.

   1,2          tl          So that's           whY You chose             to deploy pepper spray
   13    against him first?
   I4           A           Yes   .


   15           o           I'm going to show You an Exhibit                       1   .



   I6                                     (Plaintlffs'         Exhibit 7 was marked
   1"7                      for identification.                 )



   1B    BY MS.        SWEETSER:

   1,9          u           This is an Exhibit,                     6:46:52.    Does this exhibit

   20    depict you deploying pepper sPraY?
   2I           A           You can't tell.
   22           O           Do you see a person at the bottom of the table
   23    deploying pepper spray from that position in this
   .A     exhibit       ?


   25            a            Tt iust looks tike I'm standing there.
                                  -.) '




                                                                                           Page LIA

                                                   Veritext Legal    lutions
                                                                     So
                                                          866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 145 of 152 Page ID #:4163


    1           O       Do you know whether you ever deployed pepper
    2    spray from the bott.om of the table?                      Do you remember
    3    that   ?


    4                   r did.
    5                   Do you know about            was that the next position
    6    you    moved    to after deploying it in the left-hand side?
    7           A       Yes. I went around the table.
    B           n       Is there a particular          detainee you were
    9    spraying when you moved to the bottom of the table?
   10           A       Yes   .   The other detai-nees that it didn' t make
   11    contact with.
   1"2          O       And are you         you pointed at the picture.              Are
   13    you gesturing at the right-hand side of the table?
   1,4          A       Yes.
   15           O       So you moved to the bottom of the table to
   1,6   spray the detainees on the right-hand side of the table;
   I7    is that right?
   1B           A       Yeah.
   I9           O       And what made you decide to spray the detainees
   ZU    on the right-hand side?
   2I           A       I only got one over here.             AlI of these that
   22    were on the table were striking                the officers        that were
   23    attempting to secure them. And I went around so f can
   24    control this side also, and I deployed                     OC   spray there.
   25           O       After you deployed the          OC   spray agai-nst the

                                                                               Page 115

                                        Veritext Legal Solutions
                                             866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 146 of 152 Page ID #:4164


    1           A      I don't.
    2           O      Okay. You remember them throwing their                arms

    3    back at some point?
    4           A      Yes.

    5           O      In order to do that, they had to unlink their
    5    arms   ?


    1           A      Yes.

    B           O      And you don't remember if that was prior to the
    9    deployment of the pepper sprayer or after?
   10           A      No, I don't.
   11           O      Do you remember if       the detainees had linked
   12    arms while you were dePloYing the pepper spray?
   13                  MS. AGUADO: Letrs take           a   look at the exhibits.
   14    BY MS.      SWEETSER:

   15           O      Yes. FeeI free to look at the exhibits in
   I6     front of you.
   I1           A      They' re huddled together.            You can't tell .       f
   1B     don't     know.

   1,9          O      Do you have any personal recollection            of
   20     whether they had linked arms when you were pepper
   2T     spraying     them?

   22           A      I believe it was after I sprayed that they
   23     locked arms, which is another sign that they were not
   24     going to comply.
   25           O      Did you deploy -- besides the time that               we


                                                                         Page L24

                                      Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 147 of 152 Page ID #:4165


   1         Q     Do you remember yourself using any come-along

   2    holds that day?

   3         A     No.

   4         Q     You were trained that force can never be used

   5    to impose punishment; is that right?

   6         A     That's correct.

   7         Q     Force is only used as a last resort; is that

   8    right?

   9         A     Yes.

  10         Q     And you were trained that only the minimum

  11    amount of force necessary should be used; correct?

  12         A     Yes.

  13         Q     Were you given two different use-of-force

  14    policies or just one use-of-force policy manual?

  15         A     What do you mean?

  16         Q     Were there multiple manuals that you had or

  17    just one policy manual dealing with use of force?

  18         A     One.

  19         Q     Were you trained that you're allowed to use

  20    force to maintain or regain order?

  21         A     Yes.

  22         Q     You used the word "rebellion" previously.           Can

  23    you tell me your understanding of that term?

  24         A     It's -- my understanding, it's just when you're

  25    going to get no compliance out of the population, and

                                                                  Page 141

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 148 of 152 Page ID #:4166


   1    they're against you.

   2         Q     When you say "out of the population," do you

   3    mean out of the detainees in the unit as a whole?

   4         A     Yes.

   5               MS. AGUADO:     Can we take a short break?

   6               MS. SWEETSER:      Sure.

   7               (Recess was taken from 2:06 p.m. to 2:12 p.m.)

   8               MS. SWEETSER:      Back on the record.

   9    BY MS. SWEETSER:

  10         Q     So before we took the break, we were talking

  11    about rebellions.      And you said that a rebellion is

  12    where the entire population of the unit is against you;

  13    is that correct?

  14         A     It can be like a group or -- a small group or

  15    the whole unit.

  16         Q     GEO trained you that you can use deadly force

  17    in a rebellion; correct?

  18         A     No, not that I recall.

  19         Q     What do you recall being trained is the

  20    appropriate response in a rebellion?

  21         A     It depends what's going on.               You have to

  22    maintain control of the unit.            It was -- it was getting

  23    out of hand there.

  24         Q     Did you think the entire population of the unit

  25    was against you?

                                                                      Page 142

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 149 of 152 Page ID #:4167


   1    depends what's presented to you.

   2         Q     So it doesn't -- there's no -- you weren't

   3    trained that restraining holds are a lower level of

   4    force than pepper spray?

   5         A     I don't remember the continuum.

   6         Q     Were you trained that you could use pepper

   7    spray to quell a disturbance?

   8         A     What's "quell"?

   9         Q     Is "quell" a term that your training documents

  10    used?

  11         A     I don't know what "quell" is.

  12         Q     Okay.    Were you trained that you could use

  13    pepper spray to enforce compliance with your orders?

  14         A     To regain control.

  15         Q     When you say "regain control," what do you

  16    mean?

  17         A     When it's out of control.

  18         Q     So if you --

  19         A     There's many different ways.

  20         Q     If you thought a detainee was out of control,

  21    that is when pepper spray should be used; is that right?

  22         A     If there's also a present danger, like self- --

  23    self-harm or harm of others.

  24         Q     What were all the factors you were given in

  25    evaluating whether to deploy your pepper spray?

                                                                  Page 145

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 150 of 152 Page ID #:4168


   1          A     Can you say it again.
   2          Q     What were all the factors you were told to
   3    consider in deploying your pepper spray?
   4          A     I don't remember.          But I know it's protect
   5    yourself, prevent injury to others, prevent injury to
   6    themselves.
   7          Q     Have you yourself ever been pepper sprayed?
   8          A     Yes.
   9          Q     When was that?
 10           A     2007, 2015 --
 11           Q     Is it part of --
 12           A     -- 2017, 2018.
 13           Q     In 2007, was that part of your training --
 14           A     In the Marines.
 15           Q     In 2015, was that also part of training?
 16           A     I think that was when I -- no, I don't
 17     remember.      I don't think 2015.
 18           Q     That one didn't happen?
 19           A     No, I don't think so.
 20           Q     Okay.    In 2017, was that part of your training
 21     at GEO Group?
 22           A     When I got promoted, yes.
 23           Q     And in 2018, was that part of your training in
 24     San Bernardino?
 25           A     Yes.

                                                                 Page 146

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 151 of 152 Page ID #:4169


   1                       (Plaintiffs' Exhibit 12 was marked

   2               for identification.)

   3    BY MS. SWEETSER:

   4         Q     Is this a report that you wrote?

   5         A     Yeah, it appears to be.

   6         Q     Did you complete -- did you attach the last two

   7    pages to this report, or did you just write the first

   8    two pages?

   9         A     I just did this page.

  10         Q     Okay.     So you just do the first two pages; is

  11    that right?

  12         A     Yeah.

  13         Q     Is there anything in this report that, as you

  14    sit here today, you think is inaccurate or you would

  15    have written differently today?

  16         A     No.     I would have added more details.

  17         Q     What details would you have added?

  18         A     All the noncompliance.

  19         Q     What noncompliance did you not include in this

  20    report?

  21         A     No, I think it's fine.

  22         Q     As you review it, now you think you included

  23    all of the noncompliance you saw that day?

  24         A     Yes.

  25         Q     Did you report any injuries after writing this

                                                                  Page 153

                                  Veritext Legal Solutions
                                       866 299-5127
    Case 5:18-cv-01125-SP Document 125-2 Filed 11/26/19 Page 152 of 152 Page ID #:4170


        1_   STATE OF CALIFORNIA

        2    COUNTY OF SAN BERNARD]NO                               )     ss.
        3

        4                 I, Carla J. Ambriz,      CSR   No. 1'2504, in and for the
        5    State of California,      do hereby certi-fy:
        6                 That prior to being examined, the witness                  named

        1    in the foregoing depositj-on was by me duly sworn to
        B    testify   to the truth,    the whole truth,          and nothing but
        9    the truth;
       10                 That said deposition was taken           down    by me in
       11    shorthand at the time and place therein               named and

       L2    thereafter     reduced to typewriting         under my direction,
       13    and the same is a true, correct,            and complete transcript
       !4    of said proceedings;
                          That if the foregoing pertains to the original
{



       15

       1,6   transcript     of a deposition in a Federal Case, before
       1,7   completion of the proceedings, review of the transcript
       1B     {   i was {       } was not required.
       T9                 I further certify that I am not interested in
       20    the event of the action.
       21,                Witness my hand this 2Lst day of Mty,                 201"9.

       22

       23

       24

       25                     Carla J. Ambriz,      CSR    No.    12504

                                                                                 Page 189

                                       Veritext Legal Solutions
                                            866 299-5127
